19-11845-shl   Doc 24-9   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                               Part III Pg 1 of 61



                                  EXHIBIT 6
                                    Pt. III
19-11845-shl   Doc 24-9        Filed 06/21/19 Entered 06/21/19 15:57:11                        Exhibit 6 -
                                    Part III Pg 2 of 61


                                                                                        CONFIDENTIAL


      MT:        I sent it, under... the letter. .. Yes, I sent it, I mailed it.
      FC:        But who to?
      MT:        I sent it to Michael.
      FC:        Mailed?
      MT:        Yes.
      FC:       OK, listen, I'll look at all that, properly, and I'll destroy all of that anyway, and call
                me when you have the other things. Call me if it's Saturday or Sunday. Check
                tomorrow - what day is it today, Thursday?
      MT:        Mm hmm.
      FC:        Uh, Thursday, well I don't know, I can come back on Saturday, I can come back on
                 Sunday, as you like. All that, it's just, all that is just papers in Freetown with Michael.
                 That's Freetown. That's Freetown. All that, that's Freetown. That's Freetown.
       MT:       I was tired when I was looking for that. [Inaudible], she takes papers and throws them
                 around. You know, she's starting to walk.
      FC:        This one isn't important. If you like, it's the declaration we made, but no-one has
                 used it anyway. You can even keep it if you like. Because it's the declaration that we
                 made at the time, but no-one has used it.
       MT:       OK.
       FC:       Hang on, hang on. Don't touch. I'm just going to look at the end of that one.
       MT:       I sent the original of that one.
       FC:       Did you send it or did you give it to Michael and ... ?
       MT:       I sent it, I mailed it.
       FC:       By mail?
       MT:       Mm hmm.
       FC:       That too. That's another, that's another, uh ... All of that, it's practically all, uh, what's
                 it called ... except that one.
       MT:       When I get home I'll bum all of that.
       FC:       Huh?
       MT:       I can bum all of that.
       FC:       Yes, you can, if you like. It doesn't matter. Those, they are just things. It's your
                 declaration so it doesn't matter, you can ... you can keep it, you can bum it, as you
                 like. But...
       MT:       I sent the original of that one.




                                                   80
                                                                                                       p. 152

                                                  331
 19-11845-shl   Doc 24-9        Filed 06/21/19 Entered 06/21/19 15:57:11                   Exhibit 6 -
                                     Part III Pg 3 of 61


                                                                                      CONFIDENTIAL


         FC:      February 27 and 28 [inaudible]
         MT:      Original. It's the same thing, the original of that one was sent.
         FC:      So those are the same. That one is ...
         MT:      It's the same thing.
         FC:      That one is the same thing again.
         MT:      Yes.
         FC:      They are all the same thing.
         MT:      It's the same thing.
         FC:      Anyway, all of that, I'll ... You say you already sent that one?
         MT:      I sent it.
lh02m20s FC:      So who did you send it to? Do you want to keep that or destroy it? It's up to you, it's
                  not needed, it was the declaration which you know we made a long time ago, which
                  you made a long time ago, in April.
         MT:      Mm. All of that is the same thing.
         FC:      All of that is the same.
         MT:      So far it's all the same thing.
         FC:      In fact, we'll destroy all of that. But if you like, even that, it's a document which
                  says ... All that, I'll take it, I'll destroy it. But that's useless because it's just
                  photocopies. But we'll destroy it.
         MT:      I'll destroy it.
         FC:      No, no, no. I'll destroy it.
         MT:      Because you told me.
         FC:      Yes, no, but I'll destroy all of that anyway. I'll take it and destroy it all. At least I
                  know that there is no ... nothing left hanging around. But, uh, on Saturday I'll come
                  back, that way I'll have the answer at the same time.
         MT:      Saturday?
         FC:      Saturday, is that ok? What do you want? It's the day after tomorrow.
        MT:       Saturday isn't a working day.
         FC:      Yes but, there is no work, but you ... When are you going to get the documents back?
         MT:      On Saturday there is ...
         FC:      Saturday or Sunday?




                                                    81
                                                                                                   p. 153

                                                    332
 19-11845-shl   Doc 24-9          Filed 06/21/19 Entered 06/21/19 15:57:11                   Exhibit 6 -
                                       Part III Pg 4 of 61


                                                                                      CONFIDENTIAL


         MT:     I'll call you.
         FC:     You'll call me?
         MT:     Yes.
         FC:     Let me know whether it's Saturday or Sunday. And what about the other documents?
                 I'll destroy that. Do you prefer Saturday or Sunday?
         MT:      I' 11 call you, when I...
lh04m23s FC:     Do you ... you know. What documents have you got left? Because the originals should
                 stay, because there, there aren't any originals.
         MT:      Yes, there are some originals.
         FC:      Yes, there is just one. There is just one, and what's more, it's not the most important.
         MT:      Because I made, I made him go back home to put, put on that. So by the time I started
                  at home, I found that. I said to myself that home is important.
lh04m52s FC:      Of course home is important. Isn't there anything else at home?
         MT:      No, no. There's nothing else.
         FC:      OK. And have a look in the place where you put the other things. Let me know. Can
                  you go there any day?
         MT:      Yes, I can go.
         FC:      If you like, see if Saturday is good for you, and I'll come.
         MT:      I'll call you. I'll call you. It was hard to look because I was scared. And the little one
                  is a pain. When you put papers down, she takes them and throws them somewhere
                  else. As soon as I arrive I'll have to sort it out.
         FC:      Listen, think about whether it's OK for you to go to Freetown for a while. Think
                  about it a bit, we'll talk about it again on Saturday.
         MT:      OK, I think that's a good idea. I think.
         FC:      I think it's a good idea too, to go away for a bit.
         MT:      I'll think about it. I've been tired since this morning.
         FC:      Yes, I know you're tired, but...
         MT:      I haven't eaten anything since this morning, I'm hungry.
         FC:      Do you want to eat something?
         MT:      No, when I get home.




                                                  82
                                                                                                    p. 154

                                                333
       19-11845-shl   Doc 24-9      Filed 06/21/19 Entered 06/21/19 15:57:11                         Exhibit 6 -
                                         Part III Pg 5 of 61


                                                                                               CONFIDENTIAL


               FC:      You know, the problem is that this puts incredible pressure on you, I know. I know
                        very well. I'm going to have to go ...
               MT:      What time is it?
               FC:      It's at 9, but it's a bit late. So, uh, I'll go and look. Hang on, don't go anywhere, I'll
                        have a look ...
               MT:      OK.
      lh06m27s FC:      I don't want to miss it, because afterwards there aren't any more planes until
                        tomorrow. This really does put pressure on us. Anyway, let's stay calm. Let's stay
                        calm, we'll organize it properly. We'll see each other on Saturday. If it's OK for
                        Saturday, we'll call each other on Saturday, let me know if Saturday is good for you ...
               MT:      OK.
               FC:      And then, uh, think a bit about whether it's a good idea to spend some time in
                        Freetown.
               MT:      OK.
. '
               FC:      Maybe it would be good to spend some time in Freetown, uh, that's all. Or anyway,
                        to avoid going to immigration for the time being, to avoid going there. Are you still at
                        home where you were before? Or do you live somewhere else now?
               MT:      No, I'm at home ...
               FC:      The house where Seny is now?
               MT:      Yes. I wanted to move out though, because there are too many of us living there. And
                        it's annoying. It's annoying. It's not easy, Frederic. It's not easy.
               FC:      I know it's not easy. Listen, uh, I tell you what. Shall we speak on the phone
                        tomorrow?
               MT:      Yes.
               FC:      I'll have a look at how best I can organize this. I'll give you the answers. And there
                        you have it.
      lh08m04s MT:      But what are we going to do for the 800 and the rest, and the rest?
               FC:      You'll get it. That's for sure. But you know, it's not maybe, it's 100%.
               MT:      But as you said, a lawyer was going to do it.
              FC:       Yes, well a lawyer... But the problem is that who is going to want to deal with the
                        paperwork from lawyers now? You know, with everything that's going on
                        everywhere, all the things, it's ... You know, all the things I told you were going to
                        happen, when I tell you it's 100% sure, it's 100% sure. You can believe me, you can
                        trust me I think. You ... when I say it will happen, it will happen. There is no ... it's not
                        a maybe. Do you understand?
              MT:       I know that.




                                                       83
                                                                                                             p. 155

                                                       334
 19-11845-shl         Doc 24-9       Filed 06/21/19 Entered 06/21/19 15:57:11                  Exhibit 6 -
                                          Part III Pg 6 of 61


                                                                                         CONFIDENTIAL


           FC:         So I assure you, there is no need to worry about that. What is important is that we get
                       out of this period we're in now, this period of tension. Do you agree? I have to run,
                       otherwise I'm going to miss my plane. Uh. I, shall we speak tomorrow?
           MT:         Yes. Yes.
           FC:         OK. Right, don't worry, everything is going to be fine.
           MT:         I'm still worried though. It's not...
           FC;         I know ... I know, I know very well that you have worries. I know very well. But
                       don't... don't worry, it'll be OK, and uh ... I... we'll speak, we'll speak tomorrow
                       about Saturday, OK?
           MT:         OK.
           FC:         We'll speak tomorrow about Saturday. And that's it. OK?
           MT:         Yes.
           FC:         Get home safely. What time should I call you? Are you going to call me, or do you
                       want me to call you?
           MT:         Can you call me?
           FC:         I'll call you during the morning or at the end of the morning, OK? Right, that's fine
                       then. Get home safely.
           MT:         Yes. Hello? [On the telephone] yes ...
                        [Sound of footsteps, loudspeaker announcements]
lh14m
Unidentified woman:    Hi
           MT:         Hi.
                        [Music]
           MT:         At the hotel.
                        [Sounds of car, music]
           MT:          I'm here, at the hotel.
                        [Sound of a door]
           MT:          [On the telephone] Can you tell them I'm here?
Unidentified woman:     OK, they are on their way and so am I.
                        [Sound of footsteps]
lh19m07s                END OF RECORDING.




                                                       84
                                                                                                      p. 156

                                                     335
     19-11845-shl        Doc 24-9        Filed 06/21/19 Entered 06/21/19 15:57:11                   Exhibit 6 -
                                              Part III Pg 7 of 61


                                                                                              CONFIDENTIAL


                         RECORDING OF A TELEPHONE CALL ON APRIL 11, 2013
    Retranscription of a recording of a telephone call between an unidentified man ("XX"), Frederic Cilins ("FC")
    and Mamadie Toure ("MT").


    REFERENCES:
            File: 4.11.2013 Call 11
            Case file: 305-744-6629 T-Mobile 2013-04-1114-03-26 00092-1.wav


    OhOOmOs         START OF RECORDING
              XX:            Hello?
              FC:            Hello. Is everything OK?
              XX:            Yes. How are you?
              FC:            Everything's fine, everything's fine. I'm fine. I'm fine.
              XX:            Did you have a good trip?
              FC:           Yes, I arrived safely. Everything's fine. Everything's fine. I'll put Mamadie on to say
                            hello.
              XX:           Ah OK.
              MT:           Hello, Mika?
              XX:           How are you Mamadie?
              MT:           Fine, and you?
              XX:           I'm fine, I'm fine, very well. It's been a while.
              MT:           Yes, yes. You called me one time. You'll remember, but I didn't write down the
                            number.
              XX:           Yes, how's the little one?
              MT:           Yes, she's fine yes.
              XX:           Is she OK?
J
              MT:           Yes, yes.
              XX:           Very good. And you? Is everything OK? Aren't you coming to visit us in Miami?
              MT:           I will come. Yes.
              XX:           You want to come? That's good, that's good. You can come and see us for a bit to
                            relax.
              MT:           Yes. But I don't have your number, how can I? I don't have Michael's number.




                                                          85
                                                                                                           p. 157

                                                          336
 19-11845-shl   Doc 24-9       Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                                    Part III Pg 8 of 61


                                                                    CONFIDENTIAL


       FC:       Yes, I'll give you it.
       MT:       OK. I'll come. I'll come, I'll call you.
       XX:       OK. Come, come, come here for a bit.
       MT:       OK.
       XX:       OK. See you soon.
       MT:       Yes, yes. Thank you.
       FC:       Hello.
       XX:       Yes. Is everything OK?
       FC:       Yes, yes I'm fine, I'm fine.
       XX:       You're fine? Ah well.
       FC:       Yes, yes. Let's call each other later then.
       XX:       OK.
       FC:       I've got my plane at 9pm anyway, so ...
       XX:       At 9pm? Ok. Call me back afterwards.
       FC:       Ok, speak to you later.
       XX:       Speak to you later.
       FC:       Ciao, ciao.
Oh01m42s         END OF RECORDING




                                                86
                                                                               p. 158

                                                337
 19-11845-shl        Doc 24-9        Filed 06/21/19 Entered 06/21/19 15:57:11                    Exhibit 6 -
                                          Part III Pg 9 of 61


                                                                                            CONFIDENTIAL


                    RECORDING OF A TELEPHONE CALL ON APRIL 11, 2013
Retranscription of a recording of a telephone call between Frederic Cilins ("FC") and an unidentified man
("UM").


REFERENCES:
        File: 4.11.2013 Call 10
        Case file: 305-744-6629 T-Mobile 2013-04-1121-XX-XXXXXXX-1.wav


OhOOmOs                 START OF RECORDING
          UM:           Hello?
          FC:           Yes.
          UM:           Yes.
          FC:           I'm waiting, I'm still waiting for the flight. Uh... I'll be back Saturday now, because
                        not everything was, was there, I'm going to have to come back.
          UM:           Oh?
          FC:           Yes. Because it wasn't in the same place, well, I don't know. I'll tell you. Right.
          UM:           But... but [inaudible]
          FC:           What?
          UM:           But has she agreed to give everything?
          FC:           Yes, that's sorted out. It's already sorted out.
          UM:           Really?
          FC:           Yes, yes. What was there, I already have. And ...
          UM:           OK.
          FC:           And the rest, uh, I, I... it'll be Saturday.
          UM:           That's good, that's good... but I think that... what needs to be done is, he needs to
                        leave.
          FC:           Yes, but that's planned. That should be planned.
          UM:           The best... the best thing to do, is... is for him to leave, and then come back.
                        Afterwards he won't have any problem coming back.
          FC:           Yes, yes, yes.
          UM:           I don't know, 180 days.




                                                        87
                                                                                                         p. 159

                                                       338
 19-11845-shl   Doc 24-9     Filed 06/21/19 Entered 06/21/19 15:57:11                      Exhibit 6 -
                                 Part III Pg 10 of 61



                                                                                    CONFIDENTIAL


       FC:       Oh no, it's not a question of days here, it's a question of dates, because there is ...
                 the ... it's, its ...
       UM:       Has il expired?
       FC:       No, no ... it hasn't expired yet... but it's until... the end of August. So afterwards,
                 that's exactly why, because after that it... it' s over. It's not exactly like us, it's a
                 different thing. I don't know how it works. It's not a question of 180, that's
                 something else. It's not like us. I don't know how it works, but anyway. Ok, listen,
                 we'll look at that, we'll talk about it tomorrow.
       UM:       OK. Well listen, tomorrow when you're ready, give me a call. We'll see each other,
                 we'll go and have a coffee, something like that...
       FC:       Well anyway, I'm ready in the morning, you know. I don't know, I'll call you. Send
                 me a text when you wake up, let me know. I'll be ready from 7am or 7:30am, at the
                 latest, I'll be awake. OK?
       UM:       OK. Have a good flight. See you tomorrow, ciao. Bye.
       FC:       See you tomorrow, ciao, ciao.
Oh02m33s         END OF RECORDING




                                               88
                                                                                                  p. 160
                                              339
      19-11845-shl       Doc 24-9         Filed 06/21/19 Entered 06/21/19 15:57:11                   Exhibit 6 -
                                              Part III Pg 11 of 61


                                                                                               CONFIDENTIAL


                              RECORDING OF A MEETING ON APRIL 14, 2013
    Retranscription of a recording of a meeting between Mamadie Toure ("MT") and Frederic Cilins ("FC").


    REFERENCES:
               File: 4.14.2013. CW meeting with Cilins
               Case file: 1_0372_001.WAV


    OhOOmOs                 START OF RECORDING
        FBI Agent:          "Special Agent Antonio Roberson, Sunday April 14t\ at approximately 2.35pm on a
                            Sunday, a consensual monitoring between CHS and Fred Cilins is going to take place
                            here at Tampa International Airport. Jacksonville Airport.
                            [Sound of footsteps]
                            [Sound of car]
    Unidentified man:       To the airport, yeah?
                MT:         Mmhmm.
                            [Sounds of car, music]
    Unidentified man:       Will you call me?
                MT:         [Inaudible]
    Unidentified man:       Yeah, yeah.
                MT:         Don't go anywhere.
                            [Sounds of footsteps, loudspeaker announcements at the airport]
    Oh07m09s MT:            How are you?
               FC:          How are you? Yes, I'm fed up, it's an hour late, because, I don't know, it started to
                            go to take off, it came back, there was a mechanical problem. They've been fiddling
                            with it... how are you?
               MT:          I'm fine.
)              FC:          Are you doing OK?
               MT:          Yes.
               FC:          I haven't even eaten a thing. Let's sit down, have a bite to eat. Have you eaten?




                                                         89
                                                                                                            p. 161

                                                         340
 19-11845-shl   Doc 24-9       Filed 06/21/19 Entered 06/21/19 15:57:11                           Exhibit 6 -
                                   Part III Pg 12 of 61



                                                                                           CONFIDENTIAL


        MT:      No.
        FC:       Ok, so let's have a bite to eat. It's not very nice, but that's all there is.
        FC:       Have we had any news on anything?
        MT:      No.
        FC:       How's the little one?
        MT:       She's fine, yes.
        FC:       She's just a little girl... has her stomach bug cleared up?
        MT:       Yes.
        FC:       Do you know that as of yesterday I'm a grandfather?
        MT:       Really?
        FC:       Yes, that's it now. My daughter gave birth. It was unexpected. It was supposed to
                  come at the start of May, but because she had high blood pressure she went to the
                  hospital. They had a look. The baby was almost three kilos, they said [inaudible].
                  Because she went back, they had to do a cesarean.
        MT:       Yes.
        FC:       There you go. The family is getting bigger.
        MT:       Yes.
                  [Background noise]
        FC:       Let's sit here, shall we?
        MT:       OK.
        FC:       Go on, I'll let you sit down. Well, everything has, everything has turned to ... to war,
                  with the others. I don't know if you've seen the news, but, uh, there are, they have ...
                  the group has attacked. Soros has attacked all those people, for doing investigations,
                  for doing all of these things, and saying that's that. And also, it's a bit more
                  complicated, there were other companies involved, which were consulting companies
                  for BSGR, which in fact were actually handled by Soros. So, uh, a whole load of
                  things like that, so, uh, there are, they are being prosecuted for all that. So have you
                  thought about travelling?
Ohl0m46s MT:      I'm looking at that, I'm thinking about it. But for the moment, before we talk, I need
                  the money we were talking about. I need the money now because I don't have
                  anything.
        FC:       OK. So this is how it is: in Sierra you'll pick up 200. Here, the day before yesterday, I
                  got 20,000. That's all I was able to ... I don't have anything else. But what I can do to
                  help you as well, is if you have to take the plane, I can buy your plane ticket if you
                  have to travel to Sierra Leone.
        MT:       But how will that work, for the 20,000?




                                                  90
                                                                                                        p. 162

                                                 341
19-11845-shl   Doc 24-9        Filed 06/21/19 Entered 06/21/19 15:57:11                  Exhibit 6 -
                                   Part III Pg 13 of 61


                                                                                    CONFIDENTIAL


       FC:       I've got it here, I travelled with it. You know, I don't like that much, but I travelled
                 with it. You know, in two days, it's all I could get, manage to get to give you
                 something to live on.
       MT:       OK.
       FC:       OK? I told you, I did my best.
       MT:       OK.
       FC:       I told you I did my best. Have a look if you want. How ... explain to me what you're
                 going to do with your project when you leave. Is Mado going to take care ofit?
       MT:       Yes. But I need to send more money, because that's not enough.
       FC:       That's not enough?
       MT:       Yes. The whole project, the whole project is more like 700.
       FC:       700 thousand?
       MT:       750, yes.
       FC:       Where? Here?
       MT:       Yes.
       FC:       But why did you start a project for 700, if you don't have 700?
       MT:       I don't have the full 700, but I have a bit in the account.
       FC:       Yes.
       MT:       Because for the market, I know that it will open in April. End of April. Because in
                 May, we're going to open the market. So it's for the restaurant that I'm stuck, I
                 need ...
       FC:       So for the market it's OK?
       MT:       Yes, it will open in May.
       FC:       What, the restaurant?
       MT:       No, the ...
       FC:       The market?
       MT:       Yes.
       FC:       But is it OK?
       MT:       Yes, it's OK.
       FC:       That's OK. And for the restaurant?
       MT:       It's the restaurant that's holding me back. I need something.




                                               91
                                                                                                 p.163

                                               342
19-11845-shl     Doc 24-9      Filed 06/21/19 Entered 06/21/19 15:57:11                      Exhibit 6 -
                                   Part III Pg 14 of 61


                                                                                      CONFIDENTIAL


         FC:       Yes but where do you think I'm going to find something? Something, how much is
                   this something?
         MT:       A bil of mum:y tu auu tu it, tu what I've got in my account.
         FC:       Yes, but what do you mean by a bit of money to add to what you've got in your
                   account?
         MT:       Even ifl have 400, that's OK.
         FC:       But I'm not going to be able to find 400, Mamadie. You know, why do you get
                   yourself into projects like that, when you don't have enough beforehand'! You can't
                   get involved with projects if you don't have the necessary funds for it. How do you
                   do that?
         MT:       You know, we started, and I thought it would be enough. I didn't know that there was
                   this, that and the other. There are licenses, all that to buy and then that happened. And
                   then you have to pay the workers, you need six months of salary.
         FC:       Ah yes, I agree with you. But I don't have a solution. I don't have a solution. Right
                   now, I don't have a solution. I'm telling you ...
         MT:       No, it's not for right now. We'll wait for the market to start. Afterwards we'll do it
                   for the restaurant. We'll wait for the market to open. Afterwards, we'll sign the
                   contract for the restaurant too, that's how it is ...
         FC:       Listen, uh ... I'm going to have a Caesar salad with chicken and that's all. Do you
                   want a hand? What do you want?
         MT:       A sandwich. A sandwich.
         FC:       A sandwich, how do you want it? Grilled sandwich with chicken, like last time? Or
                   com with fish?
15m00s   MT:       Like last time. Can you give me the 20,000?
         FC:       It's in an envelope, I'll give you it later. I managed to get it. So you're having a
                   chicken sandwich, And what do you ... when do you thin_k you'll be travelling?
         MT:       Like you ... what do you think?
         FC:       I think that, I think that during the trial which has started with Soros and everyone, it
                   would be good to leave. It's better to leave for a while. It's better to leave, that way,
                   you'll be left in peace, they won't come and ask you questions ... and that's that. If -
                   you never know - knock on wood - but if we find out that they are coming to see you
                   and ask you questions, you must do everything that I'm telling you.
         MT:       How?
         FC:       Say that you have nothing to do with all that. That you have nothing to do with all
                   that ...
   A waitress:     Hello, would you like something to drink?
         FC:       Hmm, what do you want to drink? Cranberry juice and then one grilled chicken
                   sandwich and a Caesar salad with chicken.




                                                 92
                                                                                                    p. 164

                                               343
19-11845-shl     Doc 24-9       Filed 06/21/19 Entered 06/21/19 15:57:11                     Exhibit 6 -
                                    Part III Pg 15 of 61


                                                                                       CONFIDENTIAL


   A waitress:     Anything to drink for you?
        FC:        No, nothing.
   A waitress:     No water?
        FC:        No water. Thank you. Uh, if they ever, what's it, have something to say, you have
                   nothing to do with all that. That's for sure. Even if they say, "we know ... " or if they
                   tell you, tell you tales, or lie to you, they say to you "oh yes but we already know,
                   you have to admit it ... " even if they say, you know like the old guy, "don't worry, I'll
                   protect you, I'll be there, you can tell me, you can tell me, I'll protect you". You tell
                   them ''that's all bullshit". And it's even the opposite, you can say like I told you the
                   other time, ''that old guy, he kept on sending people to ask me to come back, and I'm
                   scared of going back to the country. I don't want to go back to the country because
                   I'm not at ease there." It's ... on the paper we filled out the other day, on the
                   certificate, maybe we should even have added something there to say, not only did
                   you come to the United States because you were scared ofBSGR, but it wasn't at all
                   that you were scared of BSGR, it's because here and there, you had things, and that
                   you're scared to come and see him. Maybe we should have put that. So it's up to you,
                   if you want to leave at the start of the week, uh ... I don't know. If I were you, I'd
                   leave straight away, I wouldn't wait, that's why I'm asking you if you need- look at
                   plane tickets, and let me know. But I can't tell you when. Ifl were you, I would leave
                   next week. At the start of next week, I would leave. Because [inaudible] in Freetown
                   you'll be in peace. In Freetown, no-one is going to bother you, and also the good
                   thing is that when you're there, I can arrange for you to pick up what you need to
                   pick up( ... ). I don't know, is Cisse there?
        MT:        Yes.
       FC:         OK, if you want, send Cisse, maybe. Either you or Cisse, that way we're sorted.
       MT:         OK.
        FC:        So, uh, I'll let you look at the tickets, with Mado?
       MT:         OK.
       FC:         And we'll look at that ... you look at that tonight, if you want. Call me tonight, call
                   me tomorrow. And we'll look at that. I'm taking the plane on Tuesday, I'm going
                   back to France.
       MT:         OK.
       FC:         OK. Have you found ... have you got all the papers out?
       MT:         Yes, but ... I've got all the papers out, but I was waiting for you to be there to uh ...
                   with what I asked you for.
        FC:        Yes. Yes, yes. No, but the envelope you've got there, is that it?
       MT:         Yes, that's it, yes.
        FC:        Can we look?




                                                 93
                                                                                                     p.165

                                                 344
 19-11845-shl   Doc 24-9         Filed 06/21/19 Entered 06/21/19 15:57:11                    Exhibit 6 -
                                     Part III Pg 16 of 61


                                                                                      CONFIDENTIAL


         MT:     Not before you give me the money Frederic. And we said 50. You've brought me ...
         FC:     No, no, no. Firstly, that's a bonus. The deal we had. You know I don't change.
         MT:     Yes but you have changed, we said 50, you've brought me ...
20m00s   FC:     No, no, no. Listen, listen. I said, the deal. Listen to what I said to you, and I'll say it
                 again. The deal is 200 now. You'll get that. And 800 ... just wait, wait, I'll do my best.
         MT:     You said 50?
         FC:     Do you think I'm a magician and I can just find money straight away? I've just come
                 from France, do you think l'm walking around with 50,000 dollars? But that wasn't
                 part of the deal. That's not even deducted from the 800, it's just extra to help you out.
                 So it's not in the deal, that has nothing to do with it. It has nothing to do with the
                 documents. Nothing to do with the documents, it's just extra to help you. Do you
                 know that? So don't say to me, well firstly, you haven't brought the 50, you've
                 brought 20, that has nothing to do with anything, it's just... even the plane ticket has
                 nothing to do with the documents. The deal with the documents and the certificate is
                 what I told you: we destroy all the documents, you get 200 and then 800 which are
                 for you, whatever happens. Whatever happens, you have I million for you. Whatever
                 happens, 200 now, 800 later. That's the deal with the documents, nothing else. It's
                 not 50 or 20. Do you know that? No?
         MT:     No, I thought that you were going to deduct the 50 ...
         FC:     I'm not going to deduct it, even this 20, I'm not going to deduct it.
         MT:     So who's giving me the 20?
         FC:     Who's giving you the 20? For the moment Frederic is giving you the 20. I went to get
                 it from some co - that's why I'm telling you, you know, look - I'm not telling you
                 lies, you see? I went to get it from, from - from three different people, with envelopes
                 from the bank, you see, in three envelopes. So for the moment, the 20, it's only
                 Frederic who is giving you it, no-one else. How am I supposed to, how am I supposed
                 to get someone to send me 20,000 in 2 days out of nowhere? I'm not associated with
                 thP TTnitPri St~tPS, T rion't w~lk- ~rrnmri with 50,000 riolhr<: on ffiP, not PvPn '70,000.
                 Not even 20,000. Here. You understand. So that, if you like, it's something extra.
                 What I gave you -
         MT:     So it's on top of the I million and then the 20,000 and then BSR.
         FC:     That's right.
         MT:     Ifs in addition ...
         FC:     What I gave you the other time in ... What's it called ... What I gave you the other time
                 in ... oh dear ... Freetown.
         MT:     The five thousand?
         FC:     Yes, the five thousand, and then I can't remember what, that's all extra. No-one is
                 deducting them from anything. So you know, when I tell you




                                               94
                                                                                                    p. 166

                                               345
19-11845-shl   Doc 24-9       Filed 06/21/19 Entered 06/21/19 15:57:11                     Exhibit 6 -
                                  Part III Pg 17 of 61


                                                                                    CONFIDENTIAL


                 that we're doing everything we can to help you, you have to understand that we are
                 doing everything we can to help you. I'm not deducting it from anywhere, you see?
                 I'm not deducting it from anywhere, it's just to help you. There you go. Well, I hope
                 you understand that we are here to help you. Do you?
       MT:       I understand.
       FC:       But do you understand and agree, or you understand but you don't really agree?
       MT:       I understand but I thought you were going to bring 50 because ... uh...
       FC:       Because I didn't know how much I was going to be able to pick up. I didn't know.
                 I'm telling you, I'm doing my best. The only thing I can offer, on top, and again, it's
                 not, it's not going to be deducted from anything, is to buy your plane tickets, if you
                 like. What can I say, I'm doing all I can. I'm doing all I can. Oh dear. All of this, it
                 isn't easy. You know, I understand that you need help. I understand. But, you know,
                 look at the long term, who is always there to support you and who isn't there to
                 support you, and you will soon see the difference. You will soon see the difference.
                 But then I can't get involved in your things. You decide to launch a project, to set up
                 a restaurant and all that, and then you need 400 thousand, how am I supposed to find
                 400 thousand for you? It's not easy. It's not easy, and you should have thought of that
                 before. Well, the good thing is, in April or May you'll be able to open the other one
                 no problem. That's good, it will start to make money, won't it?
      MT:        Yes.
       FC:       Dear me. Anyway, is everything there in the documents. There's nothing left? Can
                 you show me please?
       MT:       Let's finish eating. I'll just show you ...
       FC:       No, it's just to see what's there, because there has been such chaos with documents
                 everywhere... dear me. And you had three things, you said? You had fruit and
                 vegetables, and you had fish too. That's at the same time as the fruit and vegetables?
                 Is it at the same time as the market?
       MT:       Yes.
      FC:        So there are two shops? One shop with the market, with the fruit and vegetables and
                 fish, and a shop for the restaurant. That's good. Who gave you the idea?
       MT:       I contacted a lot of people.
       FC:       Yeah.
      MT:        Because when I'm there, no-one gives me money, to buy what I want to eat. So I
                 thought, why don't I take some money and then invest in something. So I contacted a
                 lot of people. They told me to set up the fish market and then the restaurant. Because
                 we need to eat every day. They told me that the start isn't easy, but in the future it
                 will be easier.




                                                 95
                                                                                                 p. 167

                                                 346
19-11845-shl   Doc 24-9      Filed 06/21/19 Entered 06/21/19 15:57:11                      Exhibit 6 -
                                 Part III Pg 18 of 61


                                                                                       CONFIDENTIAL


      FC:       And is it in a good location?
      MT:       Yes.
      FC:       Are you in the town center'!
      MT:       It's an area where there isn't already one. There's nothing like it.
      FC:       So people are going to come, that's good.
      MT:       Yes. I wanted to buy ... I was advised to buy some land, but seeing as I didn't have
                money to buy land ...
      FC:       No, but you shouldn't buy land, that's good. And have you set up a company for it?
      MT:       Yes.
      FC:       It's not Matinda, is it?
      MT:       I did it with Pentiana [?] LLC. But I didn't have money to buy land so I've rented the
                shop ...
      FC:       Good decision.
      MT:       If I earn money in the future, I will do it.
      FC:       Is the rent expensive?
      MT:       Yes. It's expensive, because it's ...
      FC:       How much is it worth?
      MT:       It depends, because after the second, third, fomih, fifth year, then it goes up.
      FC:       Do you think you negotiated well? Isn't it too expensive?
      MT:       I think I negotiated well.
      FC:       Yes?
      MT:       I think that I negotiated well, but what would be better would be if the land was mine,
                that would be better.
      FC:       Yes but with land you have to build on it, is building expensive?
      MT:       Yes but when you buy land it's yours forever.
      FC:       I agree with you, of course ...
      MT:       You don't have to pay anything to anyone.
      FC:       Of course, of course.
      MT:       It's different from what I'm doing now. But I have to.




                                                96
                                                                                                   p. 168

                                                347
19-11845-shl   Doc 24-9       Filed 06/21/19 Entered 06/21/19 15:57:11                    Exhibit 6 -
                                  Part III Pg 19 of 61


                                                                                     CONFIDENTIAL


       FC:       Yes, I mean, having land, if you like, it's ... you aren't just going to build a little
                 shack, you'll want to do something big if it's land, won't you?
       MT:       Like here.
       FC:       Is it as big as here?
       MT:       It's like here, what I was going to do.
       FC:       It's big. And the place you've rented, is it as big as that?
       MT:       Yes, it's big, yes.
       FC:       Wow, that's good. I know the French markets they do, they're big too, it's good.
                 French markets are nice, aren't they? Good products. And who buys the equipment,
                 the merchandise, and all that?
       MT:       You go with a company. Yes, you go with a company.
       FC:       So you're doing fruit, vegetables and fish?
       MT:       Yes. And even bread.
       FC:       Ah, that's good. It's a good idea. I don't know if the restaurant is a good idea, what
                 do you think? Because there aren't many there?
       MT:       No.
       FC:       In that place?
       MT:       Yes. There aren't many. I arrive and people need to [inaudible].
       FC:       Yes, yes. No, that's for sure, but ... You know, the problem with the restaurant, well
                 then there are the staff and you have to take care of all of that. You have to be careful
                 that no-one steals from you. It's not easy, either.
       MT:       Yes.
       FC:       Is your sister going to work there a bit?
       MT:       No.
       FC:       Who's going to work there then?
       MT:       I'm going to hire people to work.
       FC:       Yes. Be careful that no-one steals from you though.
       MT:       We have a system that they've set up. "ADP". I don't think they will steal. And
                 there's the camera too. I don't think that they will steal. It's a company that pays,
                 that, that, takes care of that ... of course I'm going to pay them, they deal with all of
                 that. A-D-P, ADP.
       FC:       ADP?
       MT:       Yes.




                                                97
                                                                                                  p.169

                                               348
19-11845-shl   Doc 24-9       Filed 06/21/19 Entered 06/21/19 15:57:11                      Exhibit 6 -
                                  Part III Pg 20 of 61


                                                                                     CONFIDENTIAL


      FC:       Well listen, that's good.
      MT:       The restaurant isn't easy. But when it gets going ... [inaudible].
      FC:       Yes, no, I agree with you. It's a bit complicated, maybe, the restaurant.
      MT:       Yes, it's complicated, yes.
      FC:       And then you need equipment. Isn't there anything already in the place where you're
                going to put the restaurant? Or is the kitchen already there? Or is there nothing there?
      MT:       No, there's nothing there. I'm going to install everything.
      FC:       Everything?
      MT:       Yes.
      FC:       And do you already have the kitchen license? The license for cooking ... opening the
                restaurant?
      MT:       I need to do that. I need to try all of that.
      FC:       Wow, wow. But you know, it takes a long time to get a restaurant license, it's not
                easy, is it?
      MT:       Oh really?
      FC:       I think so. You don't just get one straight away, a restaurant license.
      MT:       I don't think so.
      FC:       Because then they have to come, they have to check the kitchen, if it's properly made,
                to the standards, with this, that and the other. They have to come and inspect
                everything, the whole kitchen, because if you do hot food, there are the grills, the
                fridges, there are ...
      MT:        Yes. There's all that, I've taken, I need to take a finaudiblel
      FC:       Yes, no, but ... all that is going to cost a lot of money.
      f'v1T:     Yes, but Frederic, I don't have a choice. The small amount I have, if I don't invest it,
                 who is going to feed me? That's the thing.
      FC:        I wouldn't have started both at the same time. I would have started the fruit and
                 vegetables and the fish, but I wouldn't have started the restaurant straight away.
      MT:        The community... everyone is waiting for the restaurant.
      FC:        Oh yes?
      MT:        Yes. They are waiting for the restaurant and the market. They are asking me all the
                 time, when, when, when? They are excited about it.
      FC:        Yes, yes. The community, what is that?
      MT:        Because there isn't a restaurant there.




                                                98
                                                                                                 p. 170

                                               349
19-11845-shl   Doc 24-9        Filed 06/21/19 Entered 06/21/19 15:57:11                    Exhibit 6 -
                                   Part III Pg 21 of 61


                                                                                   CONFIDENTIAL


      FC:        In the area there?
      MT:        Yes.
      FC:        Well listen, that's good. It's good to have plans. And over there, how does it work
                 with ... school? Is it open, or not open?
      MT:        It's not open.
      FC:        Have you already opened part of it though? Where the shops are, those things ...
      MT:        Yes, yes.
      FC:        Is it open?
      MT:        Yes. The shops are open, yes.
      FC:       And if one day Alpha says, says he wants to take it back... that he wants to take it
                back from you because ... hasn't that ever happened?
      MT:       No. It belongs to me. It belongs to me.
      FC:       Yes, but ifhe says to you, it, it was given by, uh ... because before, who did it belong
                to? To the State? Or who?
      MT:       No. There, it's for the [inaudible). He gave me it, everyone knows that.
      FC:       Yes. I agree [inaudible].
      MT:        [Inaudible] was behind that.
      FC:       That's not what I'm saying. The land... who did it belong to?
      MT:       To the boss.
      FC:       Personally?
      MT:       Yes.
      FC:       AhOK.
      MT:       Didn't you know?
      FC:       No, I didn't know, I didn't know, if it belonged to the State...
      MT:       It did, but they gave it to me ...
      FC:       No, I didn't know, I didn't know, if it belonged to the State or if it belonged to the
                boss personally.
      MT:       It belonged to the boss, personally, then he gave it to me. But... the First Lady was
                jealous of that, because the boss gave, uh... but he gave, he gave it. She said "But
                why?", because when the Prefect told me that the First Lady called him, to ask why it
                was like that, I immediately went to see the boss.( ... )




                                                99
                                                                                                 p.171

                                                350
19-11845-shl   Doc 24-9       Filed 06/21/19 Entered 06/21/19 15:57:11                    Exhibit 6 -
                                  Part III Pg 22 of 61


                                                                                    CONFIDENTIAL


      FC:       Oh yes?
      MT:       I said, your First Lady wants that land. I don't understand why the Prefect spoke to
                me about that. And then the President, I was angry, I told him that if I see her there, I
                will buy a machete and things will go badly for her. So, I was sitting, I was waiting
                for a reply, and that's when he gave me an answer, he said, I will give you more
                money, go, buy 50 more machetes and you will work. I have a lot of land because
                they aren't using this land, why...
      FC:       What do you mean, machetes?
      MT:       Machetes! I was talking garbage, that when I see her, I will cut her, cut her foot or
                hand off... something like that. So he said no, don't start a fight. Here, go and buy 50
                machetes, those you see over there, do what you want. I have a lot of land, why don't
                they take this land, except the land I gave you. He said that, it's jealousy. And
                everyone there laughed. And then he said, go, go and build. But don't cut.
      FC:       Ah OK. And the Prefect, he was ... because the First Lady went to see him ...
      MT:       Yes, but he said to the First Lady, I've given, I've given [inaudible]
      FC:       No, what is important is, because I thought that before that land, the idea wasn't his
                own personal property...
      MT:       It was his personal property [inaudible].
      FC:       Listen to what I'm going to say to you, because here, in this business, they can also
                say to you: you have ... we've given you something from the State, because you
                were ...
      MT:       In, in this business ...
      FC:       No, but they can mix everything up, because actually, Alpha tried for a while to mix
                it and he said ...
      MT:       No, hang on, I'm going to tell you, when the other Prefect was there, I... you know he
                went to tell Daddis that the group had come, they wanted to do something, the land,
                like that, like that. But Daddis, he said I can't. I searched, I looked at the land, her
                husband gave it to her, what am I supposed to do, I can't take that from her now. And
                he threw [inaudible] out of his office, he said you are trying to create problems for
                me, I said, I can't do that. Take, uh, the little one, what has she done? She hasn't done
                anything, I can't...
      FC:       Because Alpha said this land, it belongs to the State, it was given to her for free and
                so we have to take it back. I guarantee that Alpha said that.
      MT:       No.
      FC:       Just as well, just as well.




                                              100
                                                                                                 p. 172

                                              351
    19-11845-shl   Doc 24-9        Filed 06/21/19 Entered 06/21/19 15:57:11                     Exhibit 6 -
                                       Part III Pg 23 of 61


                                                                                          CONFIDENTIAL


           MT:       He can't, I have all the papers. You know that in the country we have rules, when you
                     have a title, even the President, even the President can't take it away. When you have
                     the land title, no-one can take it away from you.
           FC:       I agree with you.
           MT:       Because you don't give a land title to two people.
          FC:         I'm ... of course. But Alpha said, he said something, he said, as I told you, he said... I
                     spoke about that, six or eight months ago ... he said, and that's why, he said that he
                     wanted to take it back, because that, the land title, it had been given, but previously it
                     belonged to the State. Maybe he hadn't looked yet, and maybe in the meantime he
                     found that actually, it didn't belong to the State, it belonged to the boss personally.
                     Do you see?
          MT:        Frederic, that's impossible. You don't give a land title to two people, Alpha...
          FC:        No, you haven't understood what I meant.
          MT:        Hang on, the President... When I was in Conakry, I did [consultations?], you know,
\                    there was land next to me, next to me which, the land belonged to the State, but they
                     didn't touch my land. They destroyed people's houses, there were fences and
                     everything. But President Alpha said that all houses, if a person has consulted, which
                     are on State land, that they should not be destroyed ... that the person should pay the
                     price of the land, but they should not be destroyed. Because actually, someone is
                     going to say ... why destroy it? That's, that's how it is. I was there. He said it. And the
                     fences next to me, were, were, belonged to the land of the State. So they took down
                     all the fences. But mine, no-one touched it, because everyone knows. Is ... is it... I
                     don't think that it's something which will... something which belonged... when you're
                     the President, you can give it to whoever you want.
          FC:        Of course, it's ...
          MT:        It's not a bad thing to do.
          FC:       No. I know it's not a bad thing to do. But if it belonged to me, because ... Imagine,
                    I'm the President [inaudible] there's no problem ...
          MT:        Frederic ... Frederic, in cases like that, it's bad, no-one is going, everyone will say
                     that it is bad. You will see a woman, uh, who wants to invest in things like that, all of
                     that, can you imagine how much I have put into it so far?
          FC:        How did he tell everyone that he was going to take it back? At the time ... a few
                     months ago, he said it.
          MT:       No, no. Daddis came, he didn't take it back. Konate came, he didn't take it back.
                    Who is going to take it back? You know, when Daddis was there, he was ... they
                    ruined my house, they took a lot of things from my house, my brothers, my sisters,
                    they destroyed everything we had there, in Dapopa [?], but they didn't touch that...
                    it's not normal, the way I see it, that's not normal, it's not normal. It's not normal.
                    This land which he signed for, he was the one who signed, he gave me it because the
                    First Lady was jealous about it, so he signed, he




                                                   101
                                                                                                        p. 173

                                                   352
19-11845-shl   Doc 24-9       Filed 06/21/19 Entered 06/21/19 15:57:11                      Exhibit 6 -
                                  Part III Pg 24 of 61


                                                                                     CONFIDENTIAL


                 gave it to me. He said, it's for you. Go and do what you have to do and I will support
                 you. He was talking about that to get me back, to get it back. The others didn't do it,
                 because the truth is there. It's like him, he can give land to someone, and it's not a
                 (;rime. Is il a (;rime? If a Presidenl of Lhe Republk gives land lo someone, Lhal isn' l a
                 crime, is it? It's not a crime.
        FC:      Yes but, him uh, you know, all the mess that's been made, what do you think? You
                 know, he's a ... a guy that you know you can't trust.
        MT:      And when Daddis was there, you know very well what he did. He pretended, you
                 lmow very well what he did, but then he told the truth. Her husband gave and gave,
                 even I can give land to someone, why take it from her? It's bad. And he looked for
                 [Bonabo] [?]. That's it. He looked. Uh, I helped a soldier, then. He called me to tell
                 me that. I said it's bad, why did he, [Bonabo] [?], when his brother was ill, my dad
                 saved him because my dad was a medical officer. Did you know that? He was a
                 medical officer.
        FC:      Yes, he was in the army?
        MT:      He was in the army, and the ... the French taught him. He studied as a doctor.
        FC:      Really?
        MT:      Yes.
        FC:      Oh, I didn't know that.
        MT:      He saved the, one ofBonabo's brothers. Yes, he did that.
        FC:      Bonabo [inaudible], you mean?
        MT:      Yes. It's impossible ... is it a crime?
        FC:      Who is still at your house?( ... ) Of your family, who is in Conakry?
        MT:      My family is there ... arc there.
        FC:      In Forecariah, in Forecariah, who is in Forecariah now, in your house?
        MT:      Forecariah? I don't have a house in Forecariah.
        FC:      The little house where you were? I mean, the house where you were. The house in
                 Forecariah ...
        MT:      No, I didn't have ...
        FC:      Ah sorry ... Forecariah ... in, in Dubreka?
        MT:      In Dubreka, I've got my mom who went for [inaudible]. And my sister is there.
         FC:     The house that I know in Dubreka, who lives there? Is your mom there now?
         MT:     Yes. She went to [inaudible] for the death of [inaudible], and then she stayed there.
         FC:     So she's in Dubreka, now?
         MT:     Yes, she's going to come back.
         FC:     And now, is she with her?
         MT:     Yes, she's with her, because her...
         FC:     What do you want? Do you want ketchup or something?
         MT:     No, I'm OK.
 A waitress:     Do you need anything? Mayonnaise, mustard, anything like that?


                                                102
                                                                                                   p. 174

                                                353
     19-11845-shl    Doc 24-9       Filed 06/21/19 Entered 06/21/19 15:57:11                 Exhibit 6 -
                                        Part III Pg 25 of 61


                                                                                          CONFIDENTIAL


             FC:       Mayonnaise?
             MT:       No, I'm OK.
             FC:       It's OK, thank you.
       A waitress:     Enjoy.
             FC:       Now is she with your mom in Dubreka then?
             MT:       Yes. But who told you these things, that they supposedly want to take my land?
             FC:       I can't remember what he said, at the Presidential residence ...
             MT:       Who to?
             FC:       I don't know who to exactly, but at the Presidential residence, they said that they
                       definitely wanted to take it from you...
             MT:       That's awful. Something that my husband gave, and then I... I've invested in it. It's
                       awful.
\                      [Sound of cutlery]
    Oh43m02s FC:       You've heard from Ahmed, haven't you?
             MT:       No. You know, one day I was with, uh, the President, and the sister of the late, the
                       late Sekou Toure was there, and she had a problem with her land. But straight away
                       the President gave the order to, to go and ... return it to her.
             FC:       What do you mean return it?
             MT:       Because the men took it, they thought that when they went to help him to take Sekou
                       Toure's sister's land. So as you said, no, give her her land back, immediately. It's
                       polite. Give it back to her, why take it?
             FC:       Of course.




                                                    103
                                                                                                     p. 175

                                                     354
19-11845-shl   Doc 24-9      Filed 06/21/19 Entered 06/21/19 15:57:11                       Exhibit 6 -
                                 Part III Pg 26 of 61


                                                                                     CONFIDENTIAL


      MT:       For the time being, they have left. They have done ... You know, even the land, one of
                the boss's sons, he wanted that land too.
      FC:       Yes, a long time ago. Trememher that.
      MT:       He wanted it, but he didn't get it.
      FC:       Do these people ... I'm moving onto something completely different, OK? The people
                who asked you the questions the other day, did they leave you a card?
      MT:       A card?
      FC:       A business card?
      MT:       They left their number.
      FC:       Just the telephone number? No business card?
      MT:       Yes, that's what I'm saying, a business card.
      FC:       Do you have the business card with you?
      MT:       No, I haven't brought it.
      FC:       Ah, that's a shame.
      MT:       Not now. Why?
      FC:       To see who it was. You, know, if you can, you'll take a picture with your phone, you
                will send it to me with your phone.
      MT:       OK. I won't let anyone take that land away from me, it's my keepsake.
      FC:       I know. No but I think that, if, seeing that since he said that, he hasn't done anything.
                I don't think he'll touch it.
      MT:       You know why he didn't give any to the others? He said that the others would sell it
                and not re-use it. That's why, he said ... I can confirm that. He said I have faith in you,
                I know that you can do it.
                 [Background noise]
       FC:      People say he sacrificed his brother. Do you think it's true? Alpha?
       MT:      I haven't heard that.
       FC:      You've never heard that?
       MT:      No.
       FC:       You've never, ever heard that?
       MT:      Never heard it.
       FC:       You know, his brother that died just after he was elected.
       MT:       Yes, I heard. He died. One of his brothers.




                                                104
                                                                                                   p.176

                                                355
19-11845-shl   Doc 24-9      Filed 06/21/19 Entered 06/21/19 15:57:11                  Exhibit 6 -
                                 Part III Pg 27 of 61


                                                                                    CONFIDENTIAL


      FC:        What about Ousmane? Ousmane Conte?
      MT:       He's fine.
      FC:        Where is he? Is he still in Conakry?
      MT:       Yes.
      FC:       Who's looking after the rice fields and everything?
      MT:       Like what?
      FC:       The rice fields. Where they grew rice? Who is looking after that?
      MT:       Noone.
      FC:       You mean that where the boss used to grew rice and everything, they aren't doing
                anything anymore?
      MT:       No.
      FC:       That's impossible. No one is doing it anymore?
      MT:       No one. The people are divided. The villagers are doing it.
      FC:       They're doing it for themselves now.
      MT:       Yes. They know how to do it. Maybe with money.
      FC:        Well yes, but we all need to work.
      MT:       Yes.
      FC:       You know, once I went to see, because there was a ... he worked in the ... what's it
                called? I was at Beaufort there. There was, uh ... sugar cane. To make sugar and all
                that... but no one was working. It's complicated ... it's complicated. Those are good
                projects. Sugar cane. Because from sugar cane you can make sugar. We watched it,
                what is left of the sugar cane, you bum it. You make [inaudible] with it. Those are
                good projects.
      MT:       Yes.
      FC:       Now, you see, the Ministry of Agriculture and all that, they should help people to do
                that. What can you do?
      MT:       They want to do that now.
      FC:       Now?
      MT:        Yes. They're going to do that now.
      FC:       Oh no, oh no. No one wants to do anything there now. You'd have to be crazy to go
                and do something there. In Conakry. Who do you think is going to go and do
                something there? With that guy, nothing's happening. You know, in this country now
                that guy just needs to go and something normal needs to happen. It's crazy. You
                know,




                                              105
                                                                                             p. 177

                                              356
19-11845-shl   Doc 24-9          Filed 06/21/19 Entered 06/21/19 15:57:11                    Exhibit 6 -
                                     Part III Pg 28 of 61


                                                                                      CONFIDENTIAL




                Guinea could be a country like Equatorial Guinea-not Guinea-Bissau, Equatorial
                Guinea, it could he a wonderful, wonderful country. Do you realize how many years
                have been lost since 2005? I'm not talking about before, when there was just Rio
                Tinto. I'm talking about 2005, 2006. Since the group has been there, since 2006 -
                now it's 2013 - nothing has happened. Nothing, nothing. For a year, a year and a half,
                uh, the group have been planning to start to evacuate Zogota or something. The other
                deposit. They haven't done anything, everything has stopped. Not only have they
                stopped everything, but they have also broken all the lorries, all the machines,
                everything. Millions and millions of damage has been caused. It's, it's awful to see
                that the country is like that. Because the people, unfortunately, who have, who have
                suffered the most from all of this, are the population. Because nothing is happening,
                there are no investments, there are no trains, there is no, there is no ... there is nothing.
                And you know, it could be, uh, I'm telling you, it could be a country like Equatorial
                Guinea. With lots of activity, with lots of, lots of things. Look, even Freetown with
                the few mines they've got, it's already a lot better. And they have, they have ... if you
                like, compared with Conakry, it's already, compared with Guinea, it's as if Guinea
                was the whole table, Freetown is that big. It's ridiculous what they've got compared
                with, compared with Guinea. But in spite of everything, they are working. Such a
                shame, that guy, it's ... What can you do? It's sickening, it breaks your heart. It breaks
                your heart. I'm going to eat all your fries! And, what's his name, Seny, he's staying
                here but he doesn't have a visa to stay here?
      MT:        He's here ...
      FC:        He's just here. He should be careful...
      MT:        Why?
      FC:        Well because when you don't have a visa somewhere, if you're stopped, they'll ...
                 you'll have problems, won't you?
      MT:       No, he'll have his green card soon.
      FC:        Really? Hovv did he do that?
      MT:        He, he, he applied ... so they'll give it to him soon.
      FC:        Ah that's good, that's good news. That's good. And, uh ... his wife Florence, she has a
                 daughter too, doesn't she? She's still in France, isn't she?
       MT:       Yes.
       FC:       Well, her daughter must be big now. She must be, what, 14, 15? How old is she?
       MT:       No, no, no.
       FC:       She was already four or five when we saw her. She might not be 14 but she must be
                 12, mustn't she?
       MT:       I don't think so, you know she's 12.
       FC:       How long has she been here now? I remember helping her. I send some, a little
                 something to Florence, to Florence ... the little one




                                                106
                                                                                                     p.178

                                                357
19-11845-shl    Doc 24-9         Filed 06/21/19 Entered 06/21/19 15:57:11                     Exhibit 6 -
                                     Part III Pg 29 of 61


                                                                                        CONFIDENTIAL


                 was already born. I don't know how old she was, I think she was already two or
                 three ... That was in 2006, she was three, six, yes you're right, she must be nine or ten,
                 nine or ten. Yes, you're right, nine or ten. Dear me. Do you want another cranberry
                 juice? Do you want a dessert or something? I don't know what they've got. I'm going
                 to ask what desserts they have. What did you want? I'm going to ask what she has.
                 Do you like life here?
        MT:       It's not like ...
        FC:       It can't be like Conakry, like Guinea... it's so different. Between Africa and the
                  United States it can't be the same.
        MT:       Yes, that's true. It's beautiful here. But... there isn't family to come and visit... that's
                  the only difference. And you can't go to people's houses without arranging it in
                  advance.
        FC:       Yes.
        MT:       The customs are different.
        FC:       That's for sure. But if you have African friends here, you can act the same way as in
                  Africa.
        MT:       Yes.
        FC:       The important thing is that you're not alone. There's starting to be a little community.
        MT:       But I like it here.
        FC:       It's good, it's good, that's for sure. Ah, America, it's America, isn't it? You can do
                  what you want. I couldn't come here, because I have my family in France and
                  everything, but otherwise, hey. It's nice though. And there isn't winter here, that's a
                  good thing. Mind you, here in Jacksonville it's colder than Miami though.
        MT:       Is it?
        FC:       There's no difference [inaudible] in winter here.
        MT:       Yes, a bit, a bit.
        FC:       It's colder here than in the south in Miami.
        MT:       Really? But you said it was warm here.
        FC:       No, it's warm, but I think that in the south it's warmer now, isn't it? No, it's warm in
                  summer, but I'm talking about winter. There still is winter here, for a bit.
        MT:       Yes, for a bit. But it doesn't snow. It doesn't snow.
        FC:       Of course it doesn't. It's definitely not like life in London. In London. But why didn't
                  your mom stay in London, why [inaudible]. ..
  A waitress:     How's everything? Cranberry?
        FC:       Yes another cranberry, and which dessert you have today? The dessert of the day is?




                                                107
                                                                                                      p. 179

                                                 358
 19-11845-shl      Doc 24-9          Filed 06/21/19 Entered 06/21/19 15:57:11                       Exhibit 6 -
                                         Part III Pg 30 of 61


                                                                                          CONFIDENTIAL


   A waitress:         [Inaudible]
         FC:           Uh, chocolate, lemon and ... the other one?
         [Inaudible]
         FC:           Ah, cheesecake.
         [Inaudible]
   A waitress:         And cranberry juice?
         FC:           Two please.
   A waitress:         OK.
         FC:           Thank you. Hmm. Yes, she left with Ahmed, for London, didn't she?
         MT:           Yes.
         FC:           Didn't she like it? She was supposed to stay there initially, wasn't she?
         MT:           Well actually, seeing as she didn't have her children there, I think that it was good,
                       but she was missing something. That's what it was ...
         FC:           Who is there in London? There's Ahmed and his wife, and ... ?
         MT:           Ahmed wasn't even comfortable there.
         FC:           Ahmed was in Conakry. And then there's his wife there and the children.
         MT:           His wife did take very good care of her though.
         FC:           He's nice, Ahmed, he's a nice boy. He's kind, you know he tries to be honest. He's
                       not someone who tries to play around.
         MT:           Yes, he's like that, he's very nice.
         FC:           Did yuu ~umt: by laxi?
         MT:           Yes, I came in a taxi, yes.
OI02m00s FC:           So those people, they gave you a card. A business card?
         MT:           Yes.
         FC:           With their names. And what was written on it?
         MT:           There was writing on it( ... ) the writing, and then the telephone number.
         FC:           Yes but wasn't there a name though, the name of the people?
         MT:           They hadn't put that. I didn't pay attention, but there's the number, their number.
         FC:           Was it the woman who was speaking French?




                                                     108
                                                                                                          p. 180

                                                     359
 19-11845-shl    Doc 24-9       Filed 06/21/19 Entered 06/21/19 15:57:11                     Exhibit 6 -
                                    Part III Pg 31 of 61


                                                                                       CONFIDENTIAL


         MT:       Yes. But her French was ...
         FC:       Not brilliant...
         MT:       Yes. It was a bit like English. There was a bit of English in it.
         FC:       But they were nice. They weren't aggressive, were they?
         MT:       No, they weren't aggressive with me. They weren't aggressive with me.
         FC:       Did they say they were carrying out an investigation?
         MT:       Yes.
         FC:       On what subject exactly, did they say?
         MT:       They said that they were carrying out an investigation, concerning mining contracts
                   and bribes in Guinea. That's what they said. And they asked ifI had any documents. I
                   said "no, I don't have any documents." They said if I don't tell them about the
                   documents, they'll take me to appear before the Grand Jury and give me a subpoena.
                   Give me a subpoena. They're going to give me, sorry, they're going to give me a
                   subpoena and take. me to court before a Grand Jury.
         FC:       What's a subpoena?
         MT:       I've no idea. No idea. I've no idea. And they're going to take me to court and then
                   before the Grand Jury.
         FC:       I'm going to write that down. I'm going to find out what a subpoena is, I've never
                   heard of that.
         MT:       And also, they said I'm going to give all the papers to the court. All the documents to
                   the court. At least... So I said to them... I didn't say anything, OK? I didn't say if I
                   had the documents.
         FC:       You said you have nothing at all.
         MT:       I didn't say anything, and then ... they left their telephone number, but as I said, I
                   think that the file which we want from everyone is the same file that the American
                   government wants.
         FC:       Anyway, it's just the file of, of, of photocopies which have ended up in Alpha's
                   hands, that's all.
   A waitress:     ( .. .) When you're ready. No rush.
        FC:        Thank you.
       MT:         Excuse me.
   A waitress:     Thank you.
Olh05m40s MT:      And the Grand Jury, what's that?
         FC:       It's a jury which ... for all those sorts of operations, for all those things. That's why
                   I'm saying, it's a good idea to leave. It's a good idea to leave. I don't know what a
                   subpoena is. [Pause] Well then, I did say to you though, the




                                                 109
                                                                                                    p. 181

                                                 360
19-11845-shl   Doc 24-9      Filed 06/21/19 Entered 06/21/19 15:57:11                       Exhibit 6 -
                                 Part III Pg 32 of 61


                                                                                     CONFIDENTIAL


                last time we saw each other, I said to you, don't keep anything at home. You don't
                listen to me. You were lucky. You were lucky it was ... that they asked you when you
                were there because if they come to your house, what are you going to do? Even if it's
                photocopies, things like that, then you can't say to them that you don't know
                anything. Do you have photocopies at home? Why do you have photocopies at home?
                You see.
      MT:       Do you think that photocopies are valid? Even if [inaudible] ...
      FC:       Photocopies aren't valid, but it doesn't matter. That's not the point. The point is, if
                you lei! someone that you don'l luiuw auylhiug am! yuu Juu'l havt: auylhiug lu Ju
                with all that, but there are documents or photocopies with your name and everything,
                you can't say that you don't know anything, because your name is on it. Why do you
                have that at your house? You know you need to destroy everything, it's simple.
                [Pause] Also, you're lucky because with your diplomatic passport there are certain
                things they can't do. So that's a good thing ... Legal definition is writ commanding a
                [inaudible]. .. I think that a subpoena is an official summons to go to court. That's
                what I think. [Pause] I think that's what it is. I think that's what it is. I'll find out
                some more about it. But I think that's what it is. [Pause] That's why the best thing is
                to leave, because if they summon you officially to go there, you can't refuse. If you
                aren't there, you aren't there. If you aren't there, they can't ask you to do anything.
                Do you understand? It's better that... Look. If you leave do you have to leave with
                Ma?
      MT:       Yes.
      FC:       Ah that's it, I think, it's a... it's an official request for information. [Pause] It's an
                order. It's an order to appear before the court. If you go ... if you don't respond to the
                request to go to court, you're arrested. Actually, it's spelled S U BP O EN A. That's
                it, subpoena. It's not written "supina." It's a more complicated spelling. It's spelled
                like that.
      MT:       What about the Grand Jury?
      FC:       The Grand Jury are the ones who ask you questions. Once you receive the subpoena
                you can't( ... ) talk. It's an official thing. [Pause] It can be done. They can ask you for
                it, either on the phone, or by ... or in person, during a meeting with you. You need to
                destroy it quickly. Bad luck. Because they say, there's another type of subpoena
                which obliges you to come, and it says "I want you to bring proof of this, that and the
                other" ... and obliges you to [inaudible] but then if you don't have them, well you
                don't have them. If it doesn't exist [inaudible] to make copies of documents ... They
                can also ask for them to be sent by mail, they'll say send them to us, we think that
                you have such and such a document, send it to us. [Pause] Do you want us to look at
                that now?
       MT:      Mmm.
      FC:        Huh?
       MT:       What?
       FC:       Do you want us to look at it now, or what do you want to do?
       MT:       What? I thought I had 50, I know I said that.




                                              110
                                                                                                   p. 182

                                              361
 19-11845-shl     Doc 24-9      Filed 06/21/19 Entered 06/21/19 15:57:11                      Exhibit 6 -
                                    Part III Pg 33 of 61


                                                                                        CONFIDENTIAL


          FC:       I know. What do you want? You know, I'm not a magician! Uh, I'll see, I'll see ifl
                    can still find them. Not here, here I won't have them anymore, that's certain. But I'm
                    leaving the day after tomorrow... uh, no, I don't know what to say to you. That's the
                    note, the note from ... When you travel, where do you go through? Do you go through
                    Jacksonville? Where do you go through?
          MT:       Through Brussels.
          FC:       Do you do Jacksonville- Brussels directly? No? Through New York?
          MT:       No. It's Brussels. Washington, sometimes Chicago.
          FC:       Now, if you travel, will you go alone? I mean, with Ma?
          MT:       Yes, with Ma.
          FC:       Listen, I don't, I don't, I don't know what to say to you. Here and now I don't have
                    another solution. I'm going to ... let me ... I'm not saying yes or no. Let me think about
                    what solution I can find. But then the problem is that...
    A waitress:     I got you some change.
          FC:       No, thank you very much. Thank you, thank you.
    A waitress:     Oh, thank you so much, have a great one.
          FC:       Anyway, even if... anyway you need it for here, don't you?
          MT:       Yes.
          FC:       If I manage to do something else, there will still be Mado here.
          MT:       Yes, Mado is here.
          FC:       OK, well we'll still manage to ... even if you aren't here, we'll still manage to
                    organize something. Do you see what I mean?
          MT:       Yes.
Olh19rn04s FC:      I'll do my best. I'm telling you, I'm telling you, but anyway, anyway all that, like I
                    say, it's an extra. It's not something I'm deducting, or subtracting from anything.
          FC:       But you know, don't get everything mixed up in your head. There's one thing, which
                    is this urgent business to make sure that you're safe. Because, these people don't
                    mess about, if they come tomorrow, they won't mess about.
          MT:       Really?
          FC:       No. Were you at ease when you were with those people, when they were
                    interrogating you?
          MT:       No.
          FC:       Ah well then, you see, do you think these people are calm, of course they aren't. Of
                    course they aren't. So it's urgent that you're cut off from all that.




                                                 111
                                                                                                      p. 183

                                                  362
19-11845-shl   Doc 24-9      Filed 06/21/19 Entered 06/21/19 15:57:11                        Exhibit 6 -
                                 Part III Pg 34 of 61


                                                                                      CONFIDENTIAL


                Cut yourself off from that, leave for a while, that's urgent. Your project, your project
                with the restaurant and things, OK, but... that's urgent, urgent, urgent, it's really
                urgent. [Pause] But also, if you want to receive less over there, you want to get 150
                over there and I try to find a way to get 50 here, let me know. That's easier.
      MT:        What's that?
      FC:       If you prefer, over there in Sierra, instead of getting 200, you could get 150 and I
                could organize, l could try to get 50 here, let me know. Do you understand what I'm
                saying?
      MT:        Mm hmm. You mean, from the 200, you take 50 and give it to me?
      FC:        So you can have it here. I won't have it straight away, it'll take some time, but that's
                 it, you have to let me know. What do you prefer? If you need more here, more than
                 over there, I don't know. It's up to - how can I know- it's up to you to tell me.
      MT:        Frederic, we've talked about that, I'm telling you that I need something for here, you
                 said that now you're going to send it, that now you're going to send it.
      FC:        No, no, no, I didn't say that. I didn't say that ifl come here I'll come with 50. I said,
                 I'll see what I can do. I didn't say yes, I'm coming with 50. And again, I'm not
                 deducting it from anywhere. It's something I'm giving you as an extra. What do
                 you ... You can't... be angry with me for that. OK? Now I'm asking you, it's your
                 decision. You have 200. Either you want it there, or you want it here, or you want
                 half and half, it's up to you. Now I'm asking you, it makes no difference to me, it's
                 up to you. What's best for you?
       MT:       I wanted 50 for here.
       FC:       I don't have it. There you go, I don't have it. At any rate, I won't have it before I
                 leave. I won't have it. So I'm telling you, I can try. Now, do you want me to deduct
                 them from over there or do you want me not to deduct them from over there, what do
                 you want to do?
       MT:       I really don't understand. You said you would try for 50 and now it's 20 ...
       FC:       Because I wasn't able to get it. If I say to you tomorrow, hey, find me 50 and you
                 can't find it, you can only find 20, what would you do? You'd bring me 20. That's
                 how it is. I didn't make a commitment. I didn't say 100% yes. Do we agree? I said
                 "I'll do what I can, I'll do my best", I said "I'll have to deal with that, that thing, I'll
                 check with ... I'll see what I can do". I managed to get 20, what am I supposed to say
                 to you? Well, if, uh... I tell you what, if I can still organize something and Mado is
                 there, I can send it to Mado. I don't even have Mado's number, but you can give it to
                 me.
       MT:       And what if Mado is travelling, because Mado told me that she was going ... she has
                 to go to the Ivory Coast in Africa.
       FC:       Oh, she's in Africa now?
       MT:       She has to go.




                                               112
                                                                                                     p. 184

                                               363
    19-11845-shl   Doc 24-9       Filed 06/21/19 Entered 06/21/19 15:57:11                     Exhibit 6 -
                                      Part III Pg 35 of 61


                                                                                         CONFIDENTIAL


           FC:       When is she leaving?
          MT:        She was talking to me about that... as soon as she wants to go. I don't think that...
                     seeing as she has to go there, I don't know.
          FC:        Ok, well listen, anyway is there someone who can receive it here or not, if I can find
                     something?
          MT:        How long? How long, though?
          FC:        I don't know. I'm not saying anything, I'm not saying how much or when because
                     then you'll think that it's certain and then you'll give me the same old story as today
                     for the 50 the day before yesterday. And the 50, I'm telling you, I'm not. .. so I don't
                     know. But you know, Mamadie, you can't change like that. You need it, and that's
                     that. The deal, initially, was one million. In one million there is 200 and 800, that was
                     the initial deal. All the rest is extra, you can't hold that against me. You can't hold it
                     against me. Do you understand?
          MT:        I understand.
'         FC:        You can't be angry with me for any of that, because I'm doing my best. [Pause] Why
                     don't you travel with Mado then?
          MT:        Because she's going to Ivory Coast. I'm going to Sierra.
          FC:        But after that you're going to Abidjan, you're taking a flight to Abidjan, there's one
                     every day.
          MT:        Because I've got no reason to be in Ivory Coast.
          FC:        But you're not going to Ivory Coast. Ah, because you're passing through Brussels,
                     from Brussels you're going direct... yes, OK, OK. Yes, you're right. [Pause]. Right,
                     shall we try to move on?
          MT:        Yes. [Pause] And the 200, who's guaranteeing the 200?
          FC:        Have I ever told you something which didn't happen? When I tell you yes, 100%,
                     have I ever told you something which didn't happen?
          MT:        But the problem is, you're not in charge, that's the thing.
          FC:       No, it's ... who is it?
          MT:        You're not in charge.
          FC:        I'm telling you, yes, I am in charge, I'm telling you, I'm in charge and it's 100%
                     certain that you will have your 200 in Sierra. It's 100% sure. Have I ever lied to you?
          MT:        We said 300, now it's 200 I'm seeing ...
          FC:        Mamadie, listen, you know, I'm tired of all this. I'm going to ... I didn't say 300, it's
                    300. I told you, I'll see.
          MT:        You said it was ... You said everyone had agreed on 300 ...




                                                  113
                                                                                                       p. 185

                                                   364
19-11845-shl   Doc 24-9       Filed 06/21/19 Entered 06/21/19 15:57:11                          Exhibit 6 -
                                  Part III Pg 36 of 61


                                                                                         CONFIDENTIAL


      FC:       No, no, no. I said I was going to ...
      MT:       You told me that.
      FC:        Well ... listen, you know, I'm tired of this Mamadie ...
      MT:       But you need to remember, you told me it.
      FC:       No, I never said that. I said to you, I'll... You asked me for part of it. I said, a part, I' 11
                see which part ... if it will be possible or not. Because originally there was no 200,
                300, 800. There was one and that's all. It was like that. You said to me, no, no, no, we
                were sitting there, with Cissc, you said we need to try to sec if there is ...
      MT:       The last time we spoke. The last time we spoke, you said to me ...
      FC:        Before you disappear, listen to me carefully.
       MT:       But after that we saw each other again ...
       FC:      No, we didn't see each other again. When we saw each other again, it was, it was
                here ...
       MT:       Frederic, I told you, when we saw each other again, I told you ... You told me it's a
                 yes, it's a yes, it's a yes. Why did you say it's a yes, it's a yes, it's a yes?
       FC:       What did I say?
       MT:       I asked why.
       FC:       And then it was 200?
       MT:       And you came back and you said 200.
       FC:       I didn't come back. .. this, last week I said ...
       MT:       You said 300, Frederic. I'm not a child ... You said you would have 300, just like that,
                 we talked about that.
       FC:       Ok. Listen, so do you mean that I've lied to you? What do you want to do? I'm tired
                 of this, Mamadie. What do you want to do? Tell me what you want to do. I'm, I'm
                 tired. You're blaming me. I come, I bring you money, I find solutions for you, I do
                 this, that and the other. I'm tired. So tell me what you want to do. It's up to you, and
                 that's that. You want to, you want to. You don't want to, you don't want to. I'm not a
                 child either and I'm not your servant. So I'm telling you, I'm telling you that...
       MT:       Frederic, I'm more tired than you... A woman with a child, I'm more tired than you.
       FC:       So? I have to put up with everything that you put me through.
       MT:       No, I'm more tired. When you tell me how it is, it should be like that.
       FC:       Ok, well, I lied to you then. I'm sorry, I lied to you.
       MT:       When you tell me ... When you tell me it's one thing, later, it's something else.




                                                 114
                                                                                                        p. 186

                                                 365
 19-11845-shl   Doc 24-9      Filed 06/21/19 Entered 06/21/19 15:57:11                       Exhibit 6 -
                                  Part III Pg 37 of 61


                                                                                       CONFIDENTIAL


         FC:      So, when I said 50, it was ... I promised to give you 50, is that it? But it's money that's
                  coming from my own pocket. What are you angry about? I'm not deducting it from
                  anywhere.
         MT:      Frederic, I have a good memory. You said 300, you said everything is agreed. You
                  said that. I heard you, you said that.
         FC:      No.
         MT:      And it was over there that you said that. It was over there.
         FC:      Not at all. It's not true at all. It was when we were here.
         MT:      No, it was over there. If you remember, it was over there.
Olh29m00s FC:     Listen to me carefully. Before disappearing, we were here. You said to me - Cisse
                  was here - you said to me, listen, the business with the ones and all that, here and
                  there, I absolutely must have part of it. I said I don't know, I'll see. What do you
                  want, you asked me for 300 and everything, I want something. I said look, I don't
                  know, I'll see what I can get. When I told you that I'd had a positive response,
                  afterwards when we saw each other, I said to you, you've disappeared, I've had a
                  positive response. The positive response, the positive response was that you could
                  have a part. Now, the part, it's a part of the 200 which I was given. What do you want
                  me to say to you? I've been given it, I'm giving it to you. If you want it then you
                  want it, if you don't want it then you don't want it. I don't know what to say to you.
                  That's all. That's all I can say. Now, those papers, if you want to keep them and take
                  them to the people, go and do it. It's you who they'll take, who they'll put in prison,
                  it's your business ... So anyway it's in your interests to destroy them, so I don't even
                  understand what your problem is with that. Because, at any rate, all that, it's like an
                  atomic bomb for you. That's what it is. Why do you think I want to help you to go to
                  Sierra? It's because they're going to take you, they're going to take you, they're
                  going to make a face like this, ask you questions and questions and more questions,
                  and it's going to be terrible for you. That's why I absolutely want to help you, so that
                  you can go there and be left in peace. Because your fruit and vegetables, if you're
                  here, and they do, they send you the subpoena and all of that, and they take you over
                  there... you can forget about your fruit and vegetables. Your restaurant, you can
                  forget about that. Your house here, you can forget about that. Do you think they're
                  going to leave you like that? I've been telling you that for a long time, so listen ... You
                  know, I'm not a child either.
         MT:      And me? Am I a child?
         FC:      No. No. Actually yes, you are a child because you make very bad decisions. Yes. It's
                  a good idea to go and see Samy. It's a very very good idea to go and give photocopies
                  to Samy. The reason you're in a mess now with subpoenas, with people who want...
                  your thing, it's because of that.
         MT:      No.
        FC:       Oh, isn't it? Why is it then?
         MT:      If you had ... If you had organized things like you should have, it wouldn't have
                  happened. It wouldn't have happened.
         FC :     Ok, ok.




                                                  115
                                                                                                     p.187

                                                  366
 19-11845-shl       Doc 24-9       Filed 06/21/19 Entered 06/21/19 15:57:11                 Exhibit 6 -
                                       Part III Pg 38 of 61


                                                                                     CONFIDENTIAL


          MT:        Today people say to me, we'll pay you this, and tomorrow they say we'll pay you
                     that. Today people say we'll pay you this, tomorrow they say we'll pay you that. It's
                     always been like that, Frederic. Be reasonable.
          FC:        Well listen, I don't know what to say to you.
          MT:        When you tell someone, I'm going to do that for you, and you change. Once, twice,
                     three times. I'll give you two, and you bring, uh, one. I'll give you three, and you
                     bring, uh... do you see what that does?
          FC:        OK.
          MT:        It's not...
          FC:        It's not because of that that there's an investigation, you know. The reason that
                     there's an investigation is because Samuel went walking around with everything you
                     gave him.
          MT:        I didn't ask him to, to ...
           FC:       Oh, I'm not saying that you asked him, but anyway, you gave them to him. If you
                     hadn't given them to him, he wouldn't have gone to see ... he wouldn't have gone to
                     see Fofana, he wouldn't have gone to the boss, and he wouldn't have gone to see
                     Soros and company. There you have it.
           MT:       Who is Fofana?
           FC:       Fofana is the Minister of mines. Oh yes, Mamadie, you can do what you want, the
                     reason ... the reason there's a great big mess at the moment is because Samy has been
                     here. Believe me, believe me, I know exactly what I'm saying, because I do know a
                     bit about the case. There you go. I'm not saying that you're a child, but I'm saying
                     that you have made bad decisions. That's it. [Pause] I'm just going to look at the
                     screen, I'll be back, I just need to see what time my flight is.
                      [Pause]
Unidentified man:     Stand up. Put your hands behind your back [inaudible]
Olm35m32s             END OF RECORDING




                                                   116
                                                                                                   p.188

                                                   367
19-11845-shl   Doc 24-9   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                              Part III Pg 39 of 61




                          Exhibit No. 4




                                                                          p. 189

                                     368
         19-11845-shl                              Doc 24-9            Filed 06/21/19 Entered 06/21/19 15:57:11                                                Exhibit 6 -
                                                                           Part III Pg 40 of 61


                                                                                                                                     RIDE l'u~ 11 'i oi' 1·w




                         Free Chee·· g
                         01                                        Irie        50             C    11
WA.OHOVtA.
                        E111        u ... c Otltvoty
                                                                                                                                                  -
                        FRa>l:tuC CIUNS
                        IRIQITT& BURE                                                                   Pli
                        252 CHEMIN DEB INDICAS
                        JUAHL6S ?INS 0$180
                        FRANCE




 Free Checking                                                                                                                        7/2n/2010 thru 8/1712010
 1\17.Xio 111 num\Jcr.                       1010~7R;:aiMS2
 ;\u:,,i1111l 1111in11r(s):                  FRffiffilC CftJNS
                                             BP.IGITTI: aum:

 Account Summar                       ~----
 ~In bail,nQ 112D                                                              $4,:lS9,1
 DgE9;31l9 oncJ clh8r cro_d__ _ _ _ _ __                                   151,J.90J)O
ChoJkr.                                                                    150,300.00 •
Olhor 1whdruw11111V1rf ml!'Vlca rMs                                          ·1,780.64 -
{lorlul! bnJanu 8117                                                           S:l,·158.!JS



 Dcpm1its and Othtr Credit!
                                  A.·nounl         On      II
                              !J!J,91(1.fl[l       RIND$ TMNSF.}1 IADVICF ?010[)7.?.200010415)
                                                   R<.;VU ft-<OM WELI.S FAr~oo MY INIT-lANI( 1.ELIMI Lr :i.;
                                        ORC3mCII.IN3 ~EDERIC
                                        RFB=814-05-0036659MU OBI<=
                                        "~F•Hl(Jr.l!!.'12420031.1..13 !J7!2VIO O!l;;JtMffl
                               1~ll.OO OOllNTER DEPOSIT
                              40,!mJ.OO rtmon TRANS Fm JAOVlt:E ~OOOOCIJ0007959)
                                        RC\10 FROM W              FARGO NY l~IIBAfl< .I IMlt.E If,
                                                   ORGuCIUNS mrn RIC
                                                   ITI3af!14-06-C:039917MU 001 ..
                                                   REFe:100B051n400?71J8 OIJ/0!1110 07:45MI FT
'fouif                   1S·I 201J.OO


Checks
                                                                                                  •..;=......__ __Jlolltl   tl''fl_:.'_,,._ __

    CJ!l6                       \00,000 1~                            000.,                       Jl[J.00
    (J!J7                         I;() l)i).)~:J                    t>Tn-t -        - -$·150.300.00




W/ICtH'.IV!/11:tANI(, AVl'!NTIJriA HORTH                                                                                                                  1,,,30 I ol :)
                                                                                                                                                          /vi·0,1 ,J ,. I ~i




                                                                                                  369
                                                                                                                                                                     p.190
       19-11845-shl                    Doc 24-9            Filed 06/21/19 Entered 06/21/19 15:57:11                      Exhibit 6 -
                                                               Part III Pg 41 of 61

                                                                                                                                   .. :w.::;u           ---   ·   ·--·




                                                                                                         096
                                                                         d_f ~:ftJr-!Jo .._
 ry~~c f) ft/1,4}>,~E                                     /{Jue_[               ___ _ J            ~co.scv,~
 one il~~..,1,,,C;,.~~~~~                                       .d !lfcqJL=:::=:=:===::HP~Pl!,imu1
   II WMJBOvJA
   ..... ...._,.._.,.,. ...ftiw>.._M


  ~                                                                                                              .
·---llal-aillaa
   ,:a&        ..__
              100,1.31,: lO 10 l?r. ~ 3. 31.3 2119 OOt,E. r'OD 10000000..-
                                                      i:aa;_ _ __..._ __ _ _          _   __ __     _ _ __   _       _




                                                      •
                                                      C

                                                      ~
                                                                                 0,




                                                      I
                                                                                 C)
                                  .J
                                                                  tii·iAF~1~AJnr
                                                                           ~™ 1•,
                                                                    !Jl..M.)O              ~'I:.




      Rf<:(.)l.,mrr (W){)05::! /'.lll)JlY)JOIIO 100000.00
      rwr:1. ru;;A 20, oosn:i. ':IJ4 1~31'.F'.!·1Etew
      mnnc1\ r f'.I. .·r...-(11Q\rJnr7JYln
      1mo1 rr.sroa rn J1'~3
      6'331 l ?n f)"i!:1 ."'Wt'.\

      '.lc\.,p<:1:m Pr;· :it11,1',11g Philit•lebh:~
      YI 372--11 O
      :hil,1,Jobhi., r,11. l '.>:OI




                                                                                                                         r.; J-'w/FO~   r11}t'   I,,:




                                                                            370
                                                                                                                                    p.191
   19-11845-shl                       Doc 24-9                       Filed 06/21/19 Entered 06/21/19 15:57:11                            Exhibit 6 -
                                                                         Part III Pg 42 of 61




                                                                                                                         7
                                                                      C                    1((r/t(
                                                                                  S- fl, J-7t ,. l_qo"::,
                                                                                                       tr.                         ,'i

           _I--£-,         ____._<-e:;...;__.:_::..__                 _.___,_,;:.J__.:a...w.._ _ - _J $ .5c .        ocq ~ r ~
                                                                                    -========·=-Gell~
                                                      ..... . ....

ror __
                                                                                 ------------- ·

                                                                                                             L••
                                                                                                             ,.,.J

                                                                                                             "J
                                                                                                             0




                                                                                                             t.n


                                                                                                             l.••
                                                                                                                             ,,.




 ~ ffiST ()()llO~ J':7'20'.'iOCOC-Ot             ··rhlJIJ.t:;
 ti(JLl,E(l/\ ZOIIJOX09 nn0003LJJ'12~1::7
 JOIHUI\ !' ACr.; r ,tfY.) l ('1fi2'1 r, ~ 1:H::l2
 HRQT 'ffilR WJ'U,91
 m1 i 10 11~mnu1 ·J

 "ubpcarll! 1'1,~,i:;,-.~.-; ~'111!i.ric'rfo•1
 YI ~12-11 O
 ~1rilmfolnh,r. "f>. l ~ i 1:, J




                                                                                  371
                                                                                                                                              p. 192
19-11845-shl   Doc 24-9   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                              Part III Pg 43 of 61




                           Exhibit no. 5




                                      372
                                                                          p.193
19-11845-shl                                 Doc 24-9                                         Filed 06/21/19 Entered 06/21/19 15:57:11                                                                                                                                  Exhibit 6 -
                                                                                                  Part III Pg 44 of 61




                            I
                                                                     ,.                                                                                                                ,·,1       .
                                                                                                                              ' '.
                                                                                                                          I
                        /                                   'J       I                             ..                             'I         i'•                                          I                '\
                                                                                                 I


          I
                                                                               ,,
                                                                                                                                                                                          '
      !                 :           I                                1<

      ''i     ,' l ·.·:.:                    'I
                                                      ..                                  '~· ·'* I                 ...
                                                                                                               ""1 1''



                                                                                                                                                                           ...,.;,      ...                               ~   .:                         I   .
                                                                                                                                  It ,



                                                                          Ii •• ,                                                                           ~   l1 l   1
                                                                                                                                                                            . • ;j<;              t.,..' "                                           "'·:.'2::
                    ', .. ,
                                                                                              : ·J      I       ,
                                                                                                                                                                                ·, :, ! t 1h              I                                          I• ': ,' 1:.:



                                                                                                                                                                                                          I
                                    I        ..    , ,.;, t                   111 T 1:· ·!
                            o   I       ot
                                                                                                                                                                                        (u \ • \




    I
                                                                                                                                                                                                          :                                                             I
    I I
    l .I
    ~-
     .' l,, l(   >I ,J ' I
                                I       ,,J

                                    I'•,, l'·''' 11                                 II•               , •• I                  I        I   II•         ro I I ,   I    1    [Ii f r
                                                                                                                                                                                         ~~ ,,J
                                                                                                                                                                                      11 , I ~
                                                                                                                                                                                                      1
                                                                                                                                                                                                          ::    1 ,   o
                                                                                                                                                                                                                              c~ ..
                                                                                                                                                                                                                              ; '       •   ~~




       I      '.        ,.: '                ,   ..
                                                 . ,..
                                                      ·,.        I, : . ' •         t     \             I       I I   I
                                                                                                                                                                                                          , ,         • t",         I        ;       H
                                                                                                                                                                                                                                                                 I
                                                                                                                    I .
                 !' I                                            I   I                                      I                                                                                 I       .
                                                                                                                                                                                                                                                     .               •i ,
                                                                                                                                                                                                                                                                       .
                                                                                                                                                                                                          .. '·- ;,            J~[(
                                                                                                                                                                                                                              ' ' -W/.:• </,.•.
                                                                                                                                                                                                                                                 .                     /('I




                                                                                                                                                 373
                                                                                                                                                                                                                                                                              p.194
 19-11845-shl       Doc 24-9       Filed 06/21/19 Entered 06/21/19 15:57:11                Exhibit 6 -
                                       Part III Pg 45 of 61


[illegible]
                                                                           Conakry, September 3, 2009

                                                                 To the Managing Director of the F.I.B

Subject: Request to change the name of the
recipient of a transfer order

Dear Sir,

I am writing to ask you to please change the name of the recipient of the transfer order of a total of
nine hundred and ninety-eight thousand dollars, 998,000.000 USD.
Please put MAMADIE TOURE as recipient and the account number 1762717 on the transfer order,
instead of MATILDA LTD which was initially written on 20 August 2009.

Yours sincerely,



                                                                                       [stamp:] illegible



                                                                            Ghassan Boutros
                                                                            Managing Director




                                                   374
                                                                                                  p.195
19-11845-shl      Doc 24-9        Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                                      Part III Pg 46 of 61




             Rf.F; 1 O:J34/I..P8l30

                                         INVOICE 489

            DATE: 20/12/2009                            ro: L.M.s

                                                                             I!
               Repair of control             01      2000          2000
     0.1
               circuit/Caterpillar

       ·-· - ~/n: catq.~92032Ng23 __ _
              TOTAL AMMOUNT (USO)                           us$    2000


     Ammow1t' In words: rwo ihausand United Stotes /Jollars.



     ROl(El COMIVl£RCIAl BAIVI( {SL) I.TD

     25/17 51/J.l(A STFVENSSTREET,fREF.TOWN,SIERRA LEONE

     SWIFT C.0DE: RCB((SlFR

     BEilil:FICIARY'S: A/C i\10. J.13 .9i5




                                                               {




                                               375
                                                                                  p. 196
19-11845-shl   Doc 24-9   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                              Part III Pg 47 of 61




                           Exhibit no. 6




                                     376
                                                                          p.197
 19-11845-shl    Doc 24-9   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                                Part III Pg 48 of 61



                                                              OR\G\NAL
Approved :
              ELISHA J. KOBRE/STEPHEN SPIEGELHALTER
              AssisLant United States Attorney/
              Trial Attorney, Criminal Division, Fraud

Before:       HONORABLE JAMES C. FRANCIS
              United States Magistrate Judge
              Southern District of New York



                                              18 MAG 975
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--- --------------------------- --x
                                              COMPLAINT
UNITED STATES OF AMERICA,
                                              Violations of
             - v. -                           18 U.S.C. ~§ 1512 (c) (2),
                                              1510, 1519
FREDERIC CILINS,
                                              COUNTY OF OFFENSE:
              Defendant.                      NEW YORK

--------------------------------x
SOUTHERN DISTRICT OF NEW YORK, ss.:
                                                                   I
                                                            DOC# ------
          PETER KILPATRICK, a Special Agent with the Federal Bureau
of Investigation (uFBI"), being duly sworn, deposes and states:

                                COUNT ONE
             (Tampering With A Witness, Victim, or Informant)

     1.   From at least in or about March 2013 through on or about
April 14, 2013, in the Southern District of New York and elsewhere,
FREDERIC   CILINS,   the  defendant,  willfully,   knowingly,   and
corruptly, did obstruct, influence, and impede official proceedings
and attempt to do so, to wit, CILINS offered money to another
person to cause that person to deliver to CILINS, for destruction,
documents required to be produced pursuant to a grand jury
subpoena.

    (Title 18, United States Code, Sections 1512(c) (2) and 2.)

                                COUNT TWO
                (Obstruction of a Criminal Investigation)

     2.   From at least in or about March 2013 through on or about
April 14, 2013, in the Southern District of New York and elsewhere,
FREDERIC CILINS, the defendant, willfully and knowingly, endeavored
by means of bribery to obstruct,         delay,  and prevent the

                                       1



   13 CRIM315                                                               p.198

                                       377
           19-11845-shl   Doc 24-9   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                                         Part III Pg 49 of 61


t
    l
        communication of information relating to a violation of criminal
        statutes of the United States by a person to a criminal
        investigator, to wit, CILINS offered money to another person in
        exchange for that person's agreement to provide to CILINS, for
        destruction, documents requested from that person by agents of the
        Federal Bureau of Investigation conducting an investigation
        relating to violations of criminal statutes.

                (Title 18, United States Code, Sections 1510 and 2.)

                                         COUNT THREE
                   {Destruction, Alteration, and Falsification of
                         Records in A Federal investigation}

             3.   From at least in or about March 2013 through on or
        about April 14, 2013, in the Southern District of New York and
        elsewhere, FREDERIC CILINS, the defendant, willfuliy and knowingly,
        and with the intent to impede, obstruct, and influence the
        investigation and proper administration of a matter within the
        jurisdiction of a department and agency of the United States,
        namely the United States Department of Justice, and in relation to
        and in contemplation of such matter, did knowingly alter, destroy,
        mutilate, conceal, cover up, falsify, and make false entries in
        records, documents, and tangible objects, to wit, CILINS directed
        an individual, from whom agents of the Federal Bureau of
        Investigation conducting an investigation regarding potential
        violations of federal criminal law,        had requested certain
        documents, to destroy those documents.

               (Title 18, United States Code, Sections 1519 and 2.)

             4.   I have been a Special Agent of the FBI for approximately
        4 years.   During my time with the FBI, I have participated in
        public corruption and other white-collar investigations.     I am
        presently assigned to Squad C4, a public corruption and civil
        rights unit.'    This squad investigates, among other things,
        white-collar crime, including violations of the Foreign Corrupt
        Practices Act, wire fraud, election crimes, and public corruption
        in and around New York.

             5.    I have participated in the investigation of this matter,
        and I am familiar with the information contained in this Complaint
        based on my own personal participation in the investigation, my
        review of documents, conversations I have had with other law
        enforcement officers about this matter, my training and experience,
        and discussions I have had with other law enforcement personnel.
        Because this Complaint is being submitted for the limited purpose
        of establishing probable cause to arrest the defendant, I have not

                                               2



                                                                                      p. 199


                                                   378
  19-11845-shl   Doc 24-9   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                                Part III Pg 50 of 61




included the details of every aspect of the investigation. Where
actions, conversations and statements of others are related herein,
Lh~y are related in substance and in part, except where otherwise
indicated.

                               THE DEFENDANT

     6. From immigration records and from my participation in this
invesligation, I know that FREDERIC CILINS, the defendant, is a
citizen of France who has identified himself as a representative
of a particular business entity not based in the United States
engaged in the mining industry (the "Entity"}, as further described
below.

                  OVERVIEW OF THE DEFENDANT'S CRIMES

     7.    As described below, FREDERIC CILINS, the defendant, has
made repeated efforts to obstruct an ongoing federal grand jury
investigation in this      District  concerning potential money
laundering violations and potential violations of the Foreign
Corrupt Practices Act ("FCPA"), including such violations by a
domestic concern as defined by the FCPA, relating to bribes to
officials of a former government of the country of Guinea for the
purpose of obtaining valuable mining concessions in Guinea. During
monitored and recorded phone calls and face-to-face meetings with
a cooperating witness assisting in this investigation, CILINS,
among other things, agreed to pay large sums of money to the
cooperating witness to induce the cooperating witness to: (1)
provide to CILINS, for destruction, documents CILINS knew had been
requested from the cooperating witness by special agents of the FBI
and which were to be produced before a federal grand jury; and (2)
sign an affidavit containing numerous false statements regarding
matters within the scope of the grand jury investigation. CILINS
repeatedly told the cooperating witness that the documents needed
to be destroyed "urgently" and that CILINS needed to be present to
personally witness the documents being burned.

                     THE GRAND JURY INVESTIGATION

     8.   From my participation in this matter, I know that, from
in or about January 2013 through the present, a federal grand jury
in this District has been conducting a criminal investigation
regarding potential violations of criminal law, including money
laundering and conspiracy to commit money laundering, in violation
of Title 18, United States Code, Sections 1956 and 1957; and
violations of the Foreign Corrupt Practices Act, Title 15, United
States Code, Sect.ion 78dd-3 (the "Grand Jury Investigation").
Among other things, the Grand Jury Investigation concerns the

                                      3



                                                                             p.200

                                       379
       19-11845-shl   Doc 24-9   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -

.,
/
:
                                     Part III Pg 51 of 61




     transfer into the United States from outside the United States of
     payments in furtherance of a scheme to corruptly obtain valuable
     mining concessions in Guinea, including a particular valuable
     mining concession in Guinea's Simandou region (the "Simandou
     Concession").    Subjects of the Grand Jury Investigation include
     one or more "domestic concerns" within the meaning of the Foreign
     Corrupt Practices Act and certain of the proceeds of potential
     bribes were wired to or through this District.

           9.   Based, among other things, upon my review of publicly-
     available press articles, I know that the ·current government of
     Guinea is conducting an investigation into potential corruption in
     Guinea by, among others, a particular business entity not based in
     the United States engaged in the mining industry (the "Entity").
     The investigation by the government of Guinea concerns, among other
     things, whether the Entity or its affiliates obtained the Simandou
     Concession by means of bribes paid to officials of a former
     government of Guinea. For example, a November 2, 2012 article in
     the Financial Times (the "FT Article") reported that "a [Guinean]
     government committee has launched a corruption probe and is
     demanding answers about how [the Entity] secured in 2008 the rights
     to the half of Simandou that had earlier that year been stripped
     from [another mining enterprise]." The FT Article further stated
     that   the   committee   conducting   the  government   of   Guinea
     Investigation had made "graft allegations" relating to the Entity's
     acquisition of interests in Simandou and a smaller deposit nearby.
     According to the FT Article,        the committee conducting the
     government of Guinea Investigation is considering "reclaiming the
     rights" to the Simandou Concession from the Entity.

          10. Beginning in or about March 2013, as part of the Grand
     Jury Investigation, the Government has been working with a
     cooperating witness (the "CW") . 1 The CW is the former wife of a
     now deceased high-ranking official in the government of Guinea (the
     "Guinean Official"). From another special agent with the Federal
     Bureau of Investigation {"Agent-1"), I know that, on or about
     February 2, 2013, before the Government began working with the CW,
     Agent-1 served upon the CW a grand jury subpoena, dated February 2,
     2013, requiring the CW to testify before the grand jury and provide


          1
           The CW is cooperating in the Government's investigation in
     the hopes of obtaining immunity for the CW's own potential
     criminal conduct within the scope of the Grand Jury
     Investigation.  Information provided by the CW has proven
     accurate and reliable and has been corroborated by, among other
     things, phone records, physical surveillance, and consensually
     recorded phone conversations and meetings.

                                            4



                                                                                  p.201


                                            380
       19-11845-shl   Doc 24-9   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                                     Part III Pg 52 of 61




,·
     documents to the grand jury relating to           the Grand Jury
     Investigation (the "Grand Jury Subpoena") .   With respect to the
     production of docwnents, the Grand Jury Subpoena required the CW to
     produce before the grand jury, among other things:

                Any and all documents      including but not
                limited to contracts, bank or other financial
                records, records of cash payments or gi£ts,
                transaction records,           and any other
                records - reflecting or otherwise concerning:
                the Simandou concession, . . . [the Entity]
                and related entities . . .

          11. From the CW, I learned that, while the CW was the.wife of
     the Guinean Official, who was then still in office and empowered to
     influence the award of mining concessions, the CW was visited by
     several individuals including FREDERIC CILINS, the defendant, who
     identified themselves as representatives of the Entity. According
     to the CW, these individuals told the CW, on behalf of the Entity,
     that they wished to invest in mines in Guinea and asked the CW for
     help with the Guinean Official, who was then CW's spouse. CILINS
     offered the CW $12 million, to be distributed to the CW and
     ministers or officials within the government of Guinea who might be
     needed to secure the mining rights if all went well after their
     introduction to the Guinean Official.    The CW later arranged and
     was present for a meeting between CILINS and the Guinean Official.
     The CW described further meetings with CILINS and others
     identifying themselves as being associated with the Entity
     concerning bribe payments by representatives of the Entity to
     officials of the government of Guinea.      The CW also described
     personally receiving money from the Entity through an individual
     the CW described as associated with the Entity as part of the
     Entity's scheme to corruptly influence the Guinean Official and
     other officials in an effort to obtain mining contracts for the
     Entity.

          12. The CW also referenced a series of contacts which the CW
     entered into with the Entity and its affiliates setting forth the
     terms of payments by the Entity and its affiliates by which the
     Entity intended to corruptly influence those necessary to its
     scheme to secure for the Entity mining rights in Guinea, including
     the Simandou Concession.   From Agent-1 I know that the CW told
     Agent-1 that FREDERIC CILINS, the defendant, was present when some
     of these contracts were signed.

          13. From a source assisting the Grand Jury Investigation {the
     "Source"), among other sources, I have received photocopies, but
     not originals, of several contracts between the Entity and its

                                           5



                                                                                  p.202


                                            381
               19-11845-shl   Doc 24-9   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                                             Part III Pg 53 of 61
    1'
    I

/


             affiliates, on the one hand, and the CW and.companies controlled by
             the CW, on the other, as described by the CW (collectively, the
             "Contracts").    From Agent-! I know that copies 0£ two of the
             Contracts were also separately provided to Agent-1 by the CW.
             Because the Contracts are in French, I have relied upon draft
             English translations of the Contracts in describing some of the
             Contracts below. As described by the CW and as set forth in the
             Contracts, the Contracts set forth the terms of payments by the
             Entity, through a wholly owned subsidiary of the Entity, to the CW
             for the CW's assistance in securing £or the Entity mining rights in
             Guinea, including the Simandou Concession. From my review of the
             Contracts, I know that the Contracts concern, among other things,
             the Entity and related entities and the Simandou Concess'ion and are
             therefore documents required to be produced by the Grap.d Jury
             Subpoena.   The following paragraphs briefly describe some of the
             Contracts, each of which was, from at least Februa;y 2, 2013, under
         \   subpoena by the grand jury.

                        a.   I have reviewed a draft English translation of a
             document titled "Protocole D'Accord" ("Protocol-!"), which is dated
             June 20, 2007.    Protocol-!, which is in French, appears to be a
             contract between an entity I know is a company controlled by the CW
              (the "CW's Company") and a Guinea-based wholly owned subsidiary of
             the Entity {the "Guinea Subsidiary").      According to Protocol-!,
             "[Guinea Subsidiary] approached the Guinean authorities with a view
             to establishing a partnership for the development and exploitation
             of part of the iron deposits of SIMANDOU, and also the [CW' s
             Company] in order that the latter might assist it in the ways and
             means which would allow it to obtain permits for mining research."
             Protocol-1 further recounts that "with the combined efforts"
             various mining research permits were granted by the Ministry of
             Mines and Geology to the Guinea Subsidiary. Moreover, Protocol-!
             sets forth that "[i] n order to remunerate the efforts provided, the
             [Guinea Subsidiary] agrees to transfer 5% of all its shares of
             stock to the (CW' s Company], which agrees to this."      Protocol-!
             appears to be signed by CW, as "The Manager" of the CW's Company
             and by an individual listed as the "Chief Executive" of the Guinea
             Subsidiary.

                       b.    I have reviewed another document titled "Protocole
             D' Accord" ("Protocol-2").    From Agent-!, I know that the CW
             provided a copy of Protocol-2 to Agent-!.     From my review of a
             draft English translation of Protocol-2, which is in French and is
             dated February 28, 2008, I know that Protocol-2 also appears to be
             a contract between the CW' s Company and the Guinea Subsidiary.
             Protocol-2 provides that "[t]he [Entity] commits to giving 5% of
             the shares of stock of blocks land 2 of simandou, situated in the
             Republic of Guinea." Protocol-2 appears to be signed by only the

                                                   6



                                                                                          p.203


                                                       382
      19-11845-shl   Doc 24-9   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                                    Part III Pg 54 of 61

l

    CW, on behalf of the CW's Company, and by a representative of the
    Entity ("Individual-1").

               c.  I have reviewed another of the Contracts titled, in
    French, "Contrat De Commission" (the "Commission Contract"). From
    Agent-1, I know that the CW provided a copy of the Commission
    Contract to Agent-1. From my review of a draft English translation
    of the Commission Contract, which is in French and is dated
    February 27, 2008, one day before the date of Protocol-2, I know
    that the Commission Contract states, in pertinent part, the
    following:

              [The CW' s Company] commits for its part to
              taking all necessary steps to obtain from the
              authorities the signature for the obtaining of
              the aforementioned blocks [ of the Simandou
              mine] on behalf of [the Guinea Subsidiary] .

               [The Guinea Subsidiary] proposes to distribute
               the corrunission above as follows:

              The amount of two (2) million for the [CW's
              Company] with attribution of one hundred (100)
              USD already paid out as an advance.        The
              remainder of the amount will be distributed
              among persons of good will who may have
              contributed to facilitating the granting of
              the aforementioned blocks, regarding which
              [the Guinea Subsidiary] will be conscientious
              with   respect   to   the   quality   of   the
              contribution of each party.    The totality of
              the amount will be paid out without delay
              after   signature    of   the   aforementioned
              document.

         The Commission Contract appears to be signed by the CW, on
    behalf of CW's Company, and by Individual-1, on behalf of (the
    Guinea Subsidiary].

         d.    I have reviewed another of the Contracts, which is titled
    "Lettre D'Engagement" (the "Engagement Letter") and is undated.
    From my review of a draft English translation of the Engagement
    Letter, which is in French, I know that the Engagement L,etter is
    addressed to the CW from a particular holding company (the "Holding
    Company").    The Engagement Letter recounts that "[the Guinea
    Subsidiary]   approached the Guinean authorities in view of
    establishing a partnership for the development and exploitation of
    part of the iron deposits of SIMANDOU" and that "[i]n the context

                                          7



                                                                                 p.204


                                              383
      19-11845-shl   Doc 24-9   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                                    Part III Pg 55 of 61
r

    of this project, [the Guinea Subsidiary] submitted a proposal to
    the Guinean authorities, which allows shareholding . . . up to 5%
    by [the CW] as a local partner." The Engagement Letter further
    states, among other things, that "[i] n order to incorporate the
    shareholding of [the CW], [the Guinea Subsidiary] will transfer
    17.65% of its capital to the [Holding Company], of which 33.30% of
    the capital will be attributed to [the CW]."

         e.    I have reviewed another of the Contracts, which is
    untitled and dated August 3, 2010 (the "August 3, 2010 Contract").
    From Agent-1, I know that the CW provided a copy of the August 3,
    2010 Contract to Agent-1.     From my review of a draft English
    translation of the August 3, 2010 Contract, which is in French, I
    know that the August 3, 2010 Contract is signed by· the _Holding
    Company.    In the August 3, 2010 Contract, the Holding Company
    agreed to pay the CW, subject to "the favorable pursuit, good
    functioning, and positive outcome of the opera"tions that (the
    Holding Company] and its partners carry out in all their activities
    in Guinea (commerce, medicine, mining, etc.) . . . . the additional
    amount of 5 million US dollars, payable in two parts {each payment
    being 2.5 million US dollars)." The first payment was to be made
    "24 months after the signature of this document" and the second "24
    months after the first payment."      The August 3, 2010 Contract
    required the CW to conceal the CW's relationship with the Holding
    Company, reciting that the CW and the CW' s company "commit herewith
    to make no use of this document, in any manner whatever, directly
    or indirectly, and to not use this document against the [Holding
    Company] and/or its partner and/or its associates in Guinea or
    elsewhere."

         14. From the CW, I know that some of the money paid to the CW
    by the Entity and its affiliates or agents was wired to a bank
    account in Florida controlled by the CW.

        THE DEFENDAN'r'S OBSTRUCTION OF THE GRAND JURY PROCEEDING
                        AND THE FBI INVESTIGATION

         15. From Agent-1, I have learned that in or about early March
    2013, Agent-1 learned from the CW that FREDERIC CILINS, the
    defendant, contacted the CW by phone in an effort to reach an
    agreement with the CW under which CILINS would pay money to the CW
    in exchange for the CW providing CI LINS with originals of the
    Contracts. CW thereafter participated in a number of consensually
    recorded and monitored phone calls with CILINS and several
    consensually monitored and recorded face-to-face meetings with
    CILINS, which are described below. These phone calls and meetings
    were all conducted in French and the descriptions below of these
    phone calls and meetings are therefore based upon my review of

                                           8



                                                                                 p.205


                                               384
      19-11845-shl   Doc 24-9   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                                    Part III Pg 56 of 61



'          •'

    draft English summaries of the recordings.     As further detailed
    below, during the course of these phone calls and meetings, CILINS,
    referencing documents evidencing payments from the Entity and its
    affiliates to the CW, including the Contracts, told the CW that the
    documents needed to be "destroyed" and agreed to pay the CW money
    for originals of the documents and for signing a statement denying
    that the CW had ever entered into any contracts with the Entity or
    received any money from the Entity.

         16. Either Agent-1 or I was present for each of the telephone
    calls between the CW and FREDERIC CILINS, the defendant, described
    below.  From Agent-1, I learned that Agent-1 learned from the CW
    that prior to the phone calls described below, the CW had
    discussions with CILINS regarding potential payments -by CILINS to
    the CW in exchange for documents concerning the Entity and · its
    affiliates, including the Contracts. Each call was recorded and,
    for each call, either I, if I was not present, or Agent-1 verified
    that the CW's call was placed to a particular phone number that I
    know, based upon records from T-Mobile, is subscribed to by
    "Frederic Cilins.n

                    a.   On or about March 15, 2013, the CW called
    CILINS. During this phone call, which was monitored and recorded,
    CILINS told the CW that he wanted to meet the CW the following
    week. The CW asked CILINS what CILINS was going to offer the CW.
    CILINS replied that he needed to see the CW in person.       CILINS
    again reiterated that he needed to speak to the CW, but did not
    want to speak on the phone. The CW asked CILINS whether, when they
    meet, the CW should bring "the documents.'' CILINS responded that
    it was up to the CW whether to bring the documents to that meeting,
    but said that they first needed to meet to go over the details and
    then execute it. Based upon information from the CW and my
    familiarity with this investigation, I believe that the "documents"
    referenced during this phone call include the Contracts and other
    agreements between the CW and the Entity or the Guinea Subsidiary
    concerning bribe payments for mining concessions in Guinea.

                    b.   On or about March 16, 2013, the CW spoke again
    with CILINS. During this call, which was monitored and recorded,
    the CW and CILINS discussed when the CW and CILINS would be able to
    meet in person. When the CW said that the CW would be unavailable
    to meet that week, CILINS responded that it was in the CW' s
    interest to meet as there might be a great deal of discussion of
    money during the meeting. The CW asked how much money CILINS would
    give the CW, and CILINS responded by referencing a previous
    discussion during which CILINS and the CW had discussed money.
    CILINS reiterated that they needed to meet, as the money question
    was one which they could not resolve on the telephone.

                                          9




                                                                                 p.206


                                           385
        19-11845-shl   Doc 24-9   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                                      Part III Pg 57 of 61
.r

                    c.   On or about March 20, 2013, the CW again called
     CILINS. During this call, which was monitored and recorded, the CW
     and CILINS discussed their plans for an upcoming, £ace-to-face
     meeting in Jacksonville, Florida. The CW told CILINS that the CW
     wanted an agreement during the meeting and asked whether another
     individual ("CC-1") who, based upon publicly available information,
     I know is a high-ranking individual within the Entity, had agreed
     to the sum of money that CW had requested. CILINS responded, "Of
     course.n CILINS stated that, after the meeting in Jacksonville,
     Florida, CILINS would work with an attorney to draft papers
     concerning their agreement.   CILINS again stated that he did not
     want to discuss details of the arrangement by telephone.

          17. Based upon information from the CW, my fami'liarity ~ith
     this investigation, and my training and experience, I believe that
     during the foregoing phone conversations, FREDERIC CILINS, the
     defendant, was discussing plans to meet with the CW to offer the CW
     money to either destroy, or provide to CILINS for destruction or
     concealment, documents relating to the Simandou concession and the
     Entity and related entities, including the Contracts described
     above, which were, and remain, the subject of the Grand Jury
     Subpoena.

          18. Based upon my conversations with Agent-1 and other
     special agents of the FBI, I know that, on or about March 25, 2013,
     following the phone conversations described above in which FREDERIC
     CILINS, the defendant, discussed with the CW paying the CW money in
     exchange for documents relating to the Simandou Concession and the
     Entity and related entities, including the Contracts, the CW met
     with CILINS at an airport in Jacksonville, Florida {the "March 25
     Meeting 0
                 Agents from the FBI conducted physical surveillance of
                 ).

     the March 25 Meeting, which was recorded by a recording device in
     the CW's possession. Because the March 25 Meeting was conducted in
     French, the description below of what occurred during the March 25
     Meeting is based upon my review of draft English summaries of the
     recordings. Based upon my review of these draft English summaries,
     I know that, in substance and among other things, the following
     occurred during the March 25 Meeting:

                     a.    CILINS told the CW, in substance and in part,
     that the CW will receive $300,000 while the remainder, which the CW
     will receive when it is over, will be somewhere else. After the CW
     asked how they will proceed with this agreement, CILINS , replied
     that he, CILINS, would need to come back so that they can destroy
     the papers. CILINS told the CW that, at the same time, some of the
     funds intended for the CW will be invested with a lawyer, while the
     rest would go to the CW. After the CW told CILINS that the CW did
     not understand, CILINS reiterated that after he, CILINS, returns to

                                           10



                                                                                   p. 207


                                             386
     19-11845-shl   Doc 24-9   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                                   Part III Pg 58 of 61
1
I




    destroy the papers, part of the money will be held by the lawyer
    and the rest would go immediately to the CW.     Based upon what I
    have   learned from the     CW and my      familiarity with this .
    investigation, I believe that the documents ClLlNS refers to during
    this portion of the conversation include the Contracts and any
    other documents relating to the Entity and related entities
    concerning payments to the CW and others to secure mining rights in
    Guinea, including the Simandou Concession.     Moreover, I believe
    that, when CILINS tells the CW that the CW will receive additional
    money when it is over, CILINS is referring to additional payments
    that CILINS and his co-conspirators will give to the CW for
    delivering to CILINS the documents after the government of Guinea's
    corruption investigation into the Entity has concluded favorably
    for the Entity.

                   b.    CILINS described that CILINS was visited by a
    private investigative agency and questioned regarding documents
    relating to the Entity's mining contracts in Guinea and other
    documents in which, according to CILINS, the CW is mentioned. When
    the CW asked what to do if the CW were to be questioned by the same
    private investigative agency, CILINS, in substance, directed the CW
    to reply that the CW has no involvement in the matter, has never
    received any money, and that the CW does not have anything to do
    with the contract.   CILINS further told the CW that CILINS would
    return with a document which the CW could refer to for answers in
    case the CW is ever questioned.

                   c.    The CW asked CILINS what to do if the
    American government got involved. CILINS asked, in substance and
    in part, whether the CW is currently being bothered by officials
    from the government, to which the CW replied no. CILINS told the
    CW that he, CILINS, hoped that they would never come.        The CW
    recounted that CILINS had told the CW, during a previous
    conversation, that they could come knock at the door and therefore
    the CW should destroy the papers. CILINS posited that the papers
    must be in the United States and that the next time CILINS comes
    they will need to destroy the papers. Based upon information from
    the CW, my conversations with Agent-1, and my familiarity with this
    investigation, I believe that when CILINS told the CW, in the
    context of discussion regarding a potential investigation by the
    United States Government, that they could come at any time and that
    the CW should destroy the papers, CILINS is expressing concern
    regarding a potentially innninent investigation by the government of
    the United States and directing the CW for that reason to destroy
    documents, including the Contracts.

                   d.    CILINS told the CW that CILINS needed to
    return to France the next day, but that he, CILINS, would return to

                                          11



                                                                               p.208

                                          387
.,
I
I
        19-11845-shl   Doc 24-9   Filed 06/21/19 Entered 06/21/19 15:57:11
                                      Part III Pg 59 of 61
                                                                             Exhibit 6 -




     the United States, arriving in Miami, on April 8, 2013.      CILINS
     further told the CW that CILINS would come to Jacksonville, Florida
     to meet with the CW between April 8, 2013 and April 16, 2013.

          19. Based upon my conversations with Agent-1 and other
     special agents of the FBI, I know that, on or about April 11, 2013
     the CW met again with FREDERIC CILINS, the defendant, at the same
     airport in Jacksonville, Florida (the "April 11 Meeting"). Prior
     to the April 11 Meeting, Agent-1 directed the CW to advise CILINS
     that the FBI, along with a federal grand jury, were conducting a
     grand jury investigation by providing CILINS with a ruse account of
     having recently been approached by FBI agents concerning that
     investigation, as further described below.

          20. An FBI surveillance team conducted physical surveillance
     of the April 11 Meeting, which was recorded by a ~ecording device
     in the CW' s possession. Because the April 11 Meeting was conducted
     in French, the description below of what occurred during the April
     11 Meeting is based upon my review of draft English summaries of
     the recordings, which were prepared by French speakers. Based upon
     my review of these draft English summaries, I know that, in
     substance and in part, the following took place during the April 11
     Meeting:

               a.     The CW began the meeting by describing to CILINS
     that, during a recent visit by the CW to the United States
     immigration office to obtain an extension for the CW's visa, the CW
     was approached by two individuals who identified themselves as FBI
     agents.    The agents told the CW that they are currently
     investigating bribe payments and mining contracts in Guinea. The CW
     further told CILINS that the CW was told by the agents that if the
     CW does not want to talk, the CW would receive a subpoena after
     which the CW would be required to appear in front of the grand
     jury, testify and turn over all the documents.         CILINS asked
     whether the CW told the agents that the CW did not have any
     documents, to : which the CW replied that the CW did tell the FBI
     agents that the CW had no documents.

               b.    CILINS replied that the documents need to be
     destroyed very urgently.     CILINS repeated the word "urgently"
     multiple times. The CW told CILINS that the CW believes that the
     documents they want to destroy are the same documents that the U.S.
     government is after, and that the CW does not know what to do at
     this point.   CILINS replied that he, CILINS, told the CW a long
     time ago that the CW should not keep anything here and that the CW
     should destroy absolutely everything.

                c.     CILINS asked whether the agents left. the CW with a

                                            12



                                                                                   p.209

                                              388
      19-11845-shl   Doc 24-9   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                                    Part III Pg 60 of 61

l
    paper. The CW replied that they left the CW with a phone number.
    CILINS asked for the phone number and told the CW that CILINS will
    need to get that phone number.

              d.   The CW then asked CILINS what a grand jury is, and
    added that the CW went online to find out and brought CILINS a
    paper explanation. Based upon my conversation with Agent-1, I know
    that at this point the CW took out and showed to CILINS a printout
    that the CW told CILINS the CW had gotten from the internet, but
    that had previously been provided to the CW by Agent-1.         This
    document described, in French, the nature and functions of a grand
    jury in the United States.    From Agent-1, I know that CILINS was
    observed by FBI agents reading the printout.    CILINS ·then stated
    that there is only one thing that needs to be done inunediat~ly, and
    that thing is what CILINS had already told the CW.

              e.    CILINS told the CW that CILINS had a report {the
    "Report") regarding an investigation performed by a particular law
    firm which, in substance, described the CW's participation in a
    bribery scheme involving mining concessions in Guinea. CILINS told
    the CW that, according to the Report, evidence of the commission
    paid to the CW in connection with the Guinean mining concessions
    awarded to the Guinea Subsidiary consists of nine documents bearing
    the letterhead of the Entity, including, among other things, a
    series of draft agreements and a final sealed document stipulating
    that $2.5 Million were promised to the CW for services guaranteeing
    the rights to the Simandou Concession.

              f.   After reading another short portion of the Report,
    CILINS stopped reading and told the CW that they need to destroy
    the papers urgently.        CILINS again repeatea cne wora ··urgent:..1.y--
    several times.   CILINS stated that he was surprised that the FBI
    agents came to see the CW rather than calling the CW to come to
    them. CILINS told the CW, in substance, that the CW will need to
    be firm with the CW's story. CILINS told the CW that when they ask
    whether the CW knows the Entity or has been a participant in any
    activity, the CW can claim that the CW knows them as they are a
    company like many others in Conakry, which is the capital of
    Guinea, but that the CW has never been involved in anything else.

              g.   CILINS asked the CW whether the CW has the
    documents at home and told the CW that it is certain that they have
    to do it, which I understand, based upon my knowledge of this
    investigation, to mean destroying the documents, urgently. After
    the CW explained to CILINS that the docwnents were in a vault,
    CILINS told the CW that the CW absolutely needs to do it this
    afternoon when the CW goes back home. CILINS asked whether the CW
    has anybody else who the CW can send to get the documents in order

                                          13



                                                                                p. 210

                                           389
                  19-11845-shl   Doc 24-9   Filed 06/21/19 Entered 06/21/19 15:57:11   Exhibit 6 -
                                                Part III Pg 61 of 61
        r
;
    i
;




                for them to be destroyed.         The CW replied that only the CW has
                access to the documents.

                          h.    CILINS told the CW that it is important for the CW
                to issue a statement in the legal proceeding regarding the Entity.
                CILINS told the CW that, in the statement, the CW needs to
                stipulate that the CW has nothing to do with the matter.    CILINS
                asked the CW whether that is clear, to which the CW replied yes.
                CILINS also suggested that the CW may want to deny that the CW had
                been married to the Guinean Official.

                          i.   CILINS asked the CW, in substance, whether the FBI
                agents appeared to know about the documents. The CW replied that
                the CW does not know.    CILINS directed the CW not t'o tal-k about
                anything over the phone and that, whenever the CW is talking about
                something, the CW should move the phone far awc1.y as "they" are
                listening to everything.

                          j.   CILINS then told the CW that there should not be
                many documents left and that they need to find a place to burn all
                of them, adding that they cannot do it at the CW's house. CILINS
                again told the CW that they need to take care of it fast now as in
                the past they delayed too much.   CILINS further told the CW that
                the matter is serious and that if the original documents are found
                the CW could lose everything the CW owns in the United States and
                be sued and deported.  CILINS further stated that what is done is
                done and was a significant mistake.

                          k.    CILINS told the CW that CILINS was asked to be
                present in person to witness the documents being burned in order to
                guarantee that nothing is left behind. When the CW suggested that
                the CW could take care of it without CILINS, CILINS repeated that
                CILINS was instructed to see it happen in person and that CILINS
                cannot lie when he is asked whether he, CILINS, saw the papers
            \   being burned.

                          1.    CILINS stated that, based upon what the CW had told
                him, the situation is now very urgent. CILINS told the CW that he
                was willing to return to meet with the CW on Saturday, April 13, or
                Sunday, April 14, to complete what they have to do. Based upon my
                participation in this investigation and prior conversation during
                the April 11 Meeting, I believe that CILINS' reference to what the
                CW previously told him is a reference to what the CW had previously
                described to CILINS as a visit by FBI agents and the agents'
                mention of returning with a grand jury subpoena.

                          m.   CILINS then also discussed with the CW money CILINS
                would pay the CW. CILINS told the CW that the CW would receive $1

                                                     14



                                                                                             p.211


                                                       390
